PETROLEUM AGREEMENT
BETWEEN

THE MINISTER RESPONSIBLE FOR
PETROLEUM

REPRESENTING

THE GOVERNMENT OF THE REPUBLIC
OF GUYANA

AND

ANADARKO GUYANA COMPANY

TABLE OF CONTENTS

Article 1-~ Defimitions..scssresneseussseeeesnsescsnestisessinissniivisesieinsssinisesssstieemssasesueeenes
Article 2 - Agreement, the Operator, Liabilities and Indeninitie:
Article 3 ~ Petroleum Prospecting Licence and Guarantee.
Article 4~- Exploration Programme and Expenditure Obligation
Article 5 - Relinquishment of Areas...
Article 6 ~ Delegation; Co-operation between Contractor and GGMC..
Article 7 - Annual Work Programme and Budget.
Article 8 - Discovery and Development...
Article: 9-- Records, Reports and Information; Confidentiality
Article 10- Annual Licence Rental Charge,..cscsscus

Article 11 - Cost Recovery and Production Sharing.
Article 12 - Associated and Non - Associated Gas,

Article 13 - Valuation of Crude Oil or Natural Gas .
Article 14 - Disposal of Production.
Article 15 - Taxation and Royalty
Article 16 - Contracts and Assignments
Article 17 - Domestic Supply Obligation...
Article 18 - Guyana Resourees..

Article 19:- Employment and Trainin
Article 20 - Rights to Assets and Insurane
Article 21 ~ Import Duties ..
Article 22 - Foreign Exchange Contro!
Article 23 - Accounting and Audits.
Article 24 - Force Majeure
Article 25 - Assignment.
Article 26 - Sole Expert Determination and Arbitration
Article 27 - Applicable Law ........sccsmecssescssessnnsasemeeee

Article 28 ~ Protection: of the Environment
Article 29 ~ Termination and Cancellation
Article 30 - Effective Date
Article 31 - Miscellaneous
Article 32 - Stability of Agreement
Article 33 - Notices

Antiex A —Deseription of Contract Area

Annex B — Map of Contract Area

Annex C ~ Accounting Procedure

Annex D — Pre-Approved and Certified Petroleurti Operations Ttems
Petroleum Prospecting License

PETROLEUM AGREEMENT

This Agreement is made on the .....cday Of,.....ccaccesccereseanney 2012, between the Governmeéiit of
the Republic: of Guyana (the “Government”), represented herein by the Minister Responsible for
Petroleum (hereinafter referred to as the “Minister”):of the One Part

and

Anadarko Guyana Company (hereinafter referred to as “Anadarko” or “Licensee”) a Company
incorporated:in the Cayman Islands withits registered office at Ugland House, South Church Street,
George Town, Grand Cayman and registered in Guyana under the Companies Act 1991 with its
registered address in Guyana situated at 62 Hadfield and Cross Streets, Werk-en-Rust, Georgetown,
Guyana:of the Other Part

WHEREAS

(D By virtue of the Petroleum (Production) Act, Cap. 65:05, Petroleum existing inits natural
condition in, strata in Guyana is. vestéd in thé State; the Petroleum (Exploration and
Production) Act, No. 3 of 1986 (licréinafter referred to. as: the “Act” and the Petroleum
(Exploration and Production) Regulations 1986 (hereinafter referred to as the “Regulations”
make provision with respect to prospecting forand production of Petroleum, and for matters
connected therewith;

Q) The Guyane Geology and Mines. Commission. Ghereinanet referred to as “GGMC”) a body

for the ‘people of Cuyats the maximum benefits Se
relation thereto;

authorize the Minister to grant Petroleum Prospecting LittneeS dad Petroleum Production
Licences;

(4) Section 10 of the Act authorizes the Minister to enter into an agreement with any person with
respect to, inter alia, the grant:of a Licence, the conditions to be included ini a Licence, the
procedure to be followed by the Minister while exercising any discretion conferred upon him
by or under the Act andthe manner in which the discretion shall be exercised and any matter
incidental to or-connected therewith;

(5) Anadarko has submitted to the delegateea proposal (“the proposal”) for a Production Sharing
Agreement in respect of a certain offshore area of Guyana, on terms and conditions specified
in the proposal;

Page i

Petroleum:Agreement
Government of Gayana - Anadarko D
(6)

M

(8)

GGMC has been authorized by the Minister to. negotiate this Agreement subject t6 the
provisions of the Act and Regulations and tothe final written apptoval of the Minister ofits
contents and execution theteof and to assist i the administration. and implementation
thereof;

Anadarko will have, or-will acquire, the financial resources, the managerial, technical and
industrial competence and the experience to carry out Petroleum Operations and will provide
an.affiliate company guarantee, itt accordance with:section, 13:of the Act:

Putsuant to the aforesaid recitzils, Anadarko made an application to the Minister fora
Petroleum Prospecting Licence in accordance with regulation 13. of the Regulations (as
hereinafter defined), over the area described in-Annex.A and shown on. the map attached as
Annex B, subject to the tetms:and conditions herein:set forth and subject to the provisions of
the Actand Regulations and Anadarko has agreed by execution of this Agreement toraceept
the said Licence-on the said terms and conditions and. provisions,

NOW, THEREFORE, in consideration of the premises and covenants and votiditions herein
contained, IT IS. HEREBY AGREED between the Parties.as follows;

Page 2

Petroleum Agreement

Government of Guyana ~ Anadarko.
Article 4 - Definitions

i In this Agreement, unless the Context otherwise requites;
“Accounting Procedure” means the procedure set out in Annex C;
“Act” means the Petroletim (Exploration and Production) Act No.3.0f 1986;

“Affiliated Company” in:relation: ta the: Contractor means, a company or Corporation;

(i) which is, directly’ of indirectly vontrolled by the Contractor; or

(i) which directly or indirectly, contiols the Contractor; of

Gi) - whieh is, directly or indirectly, éontrolled bya company or corporation that
also, directly or indirectly, controls: the Contractor. For the Purpose of this: defitiition
“control” means: the right to-exercise 4 vote of fifty per cent (50%) or more of all the voting
Shares;

“Agreed Interest Rate” means interest computed on a monthly basis at the rate: per annum
equal to the average London Interbank Offer Rate (LIBOR}46 nonths. United States
y E-Business Day-of such

“Agreement” means ‘this Agreenientand the Annexes

in the Contract Area for the:purpose of delineating the Netra} a
Act, to which that discovery relates in terms of thickness aeyieay Bs ntand estimating the
quantity of recoverable Petroleum therein prior to declaration of commerciality:

“Appraisal Well” means.a well drilled for the purpose of an Appraisal Programme;
“Article” means-an Article of this Agreement;

“Associated Gas” means all Natural Gas produced fromm any Petroleum Reservoir of which
the predominant production is Crude Oil arid includes the Sas-cap which overlies and is in
contact with Crude Oil:

“Barrel” means 4 quantity consisting of forty-two (42) United States gallons, liquid: measure,
measured at standard conditions of atmospheric Pressure and temperature (14.7 Ibs/sq; inch
absolute or 1 Kg/sq. em, absolute and corrected to a témperature of sixty (60) degrees
Fahrenheit or fifteen (15) degrees Celsius);

“Business Day” means 3 day on which the banks in Georgetown, Guyana:are customarily
open for business,

Page 3

Petroleum Agreement
Government of: Guyana:- Anadarko
“Calendat Month” of “Month” means any of the twelve months of the Calendar Year:

“Calendar Quarter” or “Quarter” means 4 period of three (3) cotisecutive months beginning
on the first day of January, April, J uly-or October;

“Calendar Year™ or’ Year” means a period of twelve (1 2):consecutive Months commencing
on-January'1 and ending ‘on the Succeeding December 31 provided however thata Year ofa
term of'a Licence shall be the period specified in section 2 (2) (b) of the Act;

“Commercial Discovery” means any discovery, which the Contractor in its sdle judgement,
considers economic to develop and produce pursuant:to the terms of the Agreement;

“Contract Area” means:

fi) on the Effective Date the area desetibed in Annex A and shown. on the map in
Annex B and the Subject of the Petroleum Prospectiiig Licence granted to the
Contractor pursuant to Atticle 3: and

(ii) thereafter any areas which -atany particular time are subject-to the Petroleum
Prospecting Licence or Petroleum Production Licence(s) granted:to the Contractor
under Article 8;

“Contract Costs” means Exploration: Costs, Development Costs, Operating Costs, Service

Costs, General and Administrative Costs and Annual ©:

“Cost Gas” has'the meaning assigned in Article i Ish pf: be
“Cost Oil” has the meaning assigned in Article 1}

“Crude Oil” or “Oil” means crude mineral oil, asphalt: iStillates, condetisates
and all kinds.of hydrocarbons and bitumens, both it solid and liquid fortis, at standard
conditions of temperature and pressive (60 degrees Fahrenheit or 15 degrees Celsiusiand 14,7
Ibs/sq, invor 1 Kg/sq. em);

“Delivery Point” means in the case of Crudé Oil the inlet flange-of the lifting tankship; in the
case of Natural Gas-shall be the sales point and the point at which custody transfers from
sellerto buyer. In the.case of LNG sales the Delivery Point shall be the inlet loading flange
forthe LNG tanker. In the case of pipeline deliveries, the Delivery Point shall be the inlet
flange to buyer's pipeline or distribution system, or the inlet. to a third party's pipeline
transporting buyer's Natural Gas. The Delivery Point for LPGs shall be the sales point:and.
the point at which custody transfers from seller to buyer. Inthe case of LPG exports, the
Delivery Point shall be the inlet loading flange for the LPG tanker-er-truck. In the case of
pipeline deliveries:of LPGs, the Delivery Point shall be the inlet flange to buyer's pipelineor

Page 4

Petroleum Agreement Q
Government.of Guyana - Anadarko

distribution system, or the inletto-a third
case, such other economically viable p
Guyana which shall be agreed to by the

party's pipeline transporting buyer's LPGs; orin any
int for export ‘of Petroleum in the Republic Of
Contractor and the Minister;

“Development Costs” means the expenditure $0 categorized in Annex Cc;

“Development Plan” means the plan referred te in Article 8.4:

“Development Well” means any well drilled:as part of'a Development Plan:

“Discovery Area” means an area. Which is
Discovery Block or Blocks in res
30 of the Act;

part of a Prospecting Area consisting of a

pect of Which the Minister Has been informed under section

“Discovery Block” means that as defined in the Act;

“Discovery: of Petroleurn” means thatas defined in the Act;

“Effective. Date”

means the: date on which this Agreem
Article.30;

“Expatriate Employee” means any employee (other t

resident in Guyana whois engaged under a contract Of servi
Opétations;

“Exploration Costs” means those expenditures:s0 category

“Exploration Period” means the initial period, and/or the first renewal period and/or the
second renewal period referred to in: Article 4.1, as the:case may be:

“Exploration Well” means a well drilled, which is-not a Development Well, with the
objective of exploring for Petroléuin dna geological entity (be it of structural, stratigraphic,

facies or pressure:natute) toa depth or stratigraphic level specified. in the work progtamme
for the exploration work programme:

“Field” means afi area within the Contract Area consisting of a Petroleum Reservoir or
multiple Petroleum Reservoirs all grouped on, or related to, the same individital geological

Structural features or stratigraphic conditions from, which Petroleum may be. produced
commercially;

“General and Administrative Costs” and“Annual Overhead Charge” means theéxpenditiirés
So categorised in Annex’ C;

Page. 5

Petroleum Agreement P
Government of Guyana - Anadarko

“Geologic.Basement™ means any igneous or metamorphic rock or any’stratum in.and below
which the geological structure or physical characteristics of the rock sequence do not have
the properties necessary for the accumulation of petroleum in cominercial quantities and
which reflects the maximum depth at which any such accurnulation can be reasonably
expected:

“Government” means tlie Government of the Republic: of Guyana and its ministries: and
agencies;

“GGMC” meansthe Guyana Geology and Mines Commission, established under section’3 of
the Guyana Geology and Mines Commission Act 1979;

“GGMC Act” théans the Guyana Geology and Mines Commission Act 1979;

“Licence” means the Petroleum Prospecting Licence and/or, iduction
Licvence(s) or both as the:context requires:

“Lifting Entitlement™ means the quantity-of Crude:Oil to wiic!
any given period pursuant to Article 11;

“Minister” means the Minister assigned responsibility for Pe
Such Minister, the President;

“Natural Gas” or “Gas” meansiall hydrocarbons which at statidard conditions of temperature
and pressure (60 degrees Fahrenheit or 15 degrees Celsius and 14.7 lbs/sq. inor 1 Kg/sq. ern’)
isin a gaseous state including but not limited to wet mineral gas, dry mineral gas.and casing
head-gas, all substances contained thereiti including helium, whichare produced from an oil
or gas well, in their natural state-or residue @as remaining after extraction of NGLs from wet
£a8. Forpurposes of this Agreement, Natural Gas shall also include liquefiable hydrocarbons
obtained from Natural Gas. by condensation or extraction, including-ethane, propane, butane,
pentanes and heaviers (“Natural Gas Liquids” or “NGLs”). Liquefied methane shall not be
considered an NGL, but rather Natural Gasin-the liquid state.

“Non-Associated Gas” means Natural Gas or Gas other than Assoviated Gas;

“Non-Resident Sub-Contractot” shall meana Sub-Contractor the coiitral and management of
whose business.are’ exercised. outside Guyana.

“Operating Costs” means’those costs so categorized in. Annex C:
“Operator” shall have the meaning assigned t6 it in Article 22a);

“Parties” means the Government, Aiiadarko and includes its successors and permitted
assignees, anda Party:shal] mean any of the Parties;

Page 6

Petroleum Agreement
Government of Guyana ~ Anadarko i

“Petroleum Operations” means Prospecting Opetations and/or Production Operations, as
defined in the Act;

“Petroleum Prospecting Licence” means a Licence issued by the Government under the Act
and the Regulations:to Anadarko for carrying out Prospecting Operations and set forth in
Form C of the schedule as specified in the Regulations;

“Petroleum Production Licence” means a Licence to be issued by the Government under the
Actand the Regulations to. Anadarko for carrying out Production Operations.and set-forth in.
Form D of the schedule as specified in the Regulations;

“Profit Gas” has the meaning assigned in Article 11;

“Profit. Oil” has the meaning assigned in Article 11;

“Recoverable Contract Costs” has the meaning assigned in Article 11;

“Service Costs” means the expetiditures so categoriz, las
“Sub-Contractor” means any comipany or entity whith pr
Contractor in connection with Petroleum Operation:

“Third. Party Sales” means. third party arms length gat
Affiliated Company of Contractor to a third party foranarms
to the Minister,

12 The words.and terms used in this. Agreement but not defined herein shall, if meanings have
been assigned to them under section 2 of the Act, have, forthe purposes of this. Agreement,
the same meanings.

1.3 The provision of this Agreement rélating to the Petroleum Prospecting Licence-shall be read
as part of the:provisions of stich Licence.

14 The provision of this Agreement relating to any Petroleum Production Licence shall beread
as part of the provisions:of such Licence.

1,5 The provisions in the Act and Regulations dealing with tights. and obligations of the

Contractor shall be read as part of but not nullify the provisions of this Agreement:and any
Licence issued to the Contractor,

Page:'7

Petroleum Agreement @
Government of Guyana - Anadarko

Article 2 - Agreement, the Operator, Liabilities and Indemnities

2.1

22

2.3

24

Agreement

This Agreenienit constitutes an agreement: made under section 10 of the Act consistent with
the:Act aid the Regulations, and is.a production sharing agreement, the objective of whichis
the exploration for development and production of Petroleum in the Contract Area by the
Contractor subject to the terms hereof and the provisions of the Act. and Regulations:under
which the Contractor shall have an economic interest in the development of Petroleum from
the: Contract Area.

The Operator

(a) Anadarko shall be the Operator charged with conducting the day-to.day-activities of
the Contractor under this Agreement"No transfer of operatorship to-another Party
hot comprising the Contractor shall take is been approved. bythe
Minister which approval shall not be upfs a _The Minister shall be
notified of any: change-of operatorshipAo ahor t mprising the Contractor in

(b) The Contractor shall provide the Mn mm Summarizing the

i erate ator, including any Party
conmprising the Contractor for the cond ae ‘oleyeh Operations which. will
include, inter alia, a provision whereby the Operateragrees to conduct the Petroleum
Operations in accordance with this Agreement, the Licences and any applicable laws

of Guyana,

Liability

The duties, obligations. and liabilities of the Parties comprising the Contractor under this
Agreement.and wnder any: Licence issued pursuant hereto shall-be joint and sevéral:

Indemnity

The Contractor shall, at all times, keep Government indemnified against all actions, claims
and the demands that may be brought or madeagainst Government bya third party by reason
of negligence (any aet or omission or reckless disregard of harmful. consequences which
results in-damage to a third-party) by the Contractor or the Operator in the exercise or
purported exercise. of the rights of the Contractor under the Act or the Licence, provided
however, that nothing.in this Article:shall require the Contractor to give the said indemnity
for any claim or demand in respect of Petroleum taken by the Minister pursuantte Article 11
after title has passed to the Minister at the Delivery Point or in respect of assets. acquired by

Page'8

Petroleum Agreement
Government-of Guyana - Anadarko oe
the Minister pursuant to Article 20 from and after the-date.of acquisition, Liability by the
Contractor to the Government for‘damages in respect of Petroleum Operations under this
Agreement is limited to insurance fequired in accordance. with Article 20.2 (a), provided
however, that the’ Contractor shall not be liable to the Government for indirect, punitive or
consequential damages, including but not limited to, production or loss of profits.

Pave 9

Petroleum Agreeinent on
Govemnment of Guyana- Anadarko ¢

Article 3 - Petroleum Prospecting Licence and Guarantee

3.1 Petroleum. Prospecting Licence

(a) On the date of this Agreement, the Minister, in accordance with the Act, the
Regulations and the terms of this Agreement, shall grant to the Contractor the
Petroleum Prospecting Licence for an. initial period of four (4) years from the
Effective Date over the area described in Anitiéx A and shown on the mapattached-as
Annex B hereto.

(b) Subject to Article 4 and the other terns of this. Agreement, such Pettoleuia
Prospecting Licence mai be renewed but‘not more than twice atthe election of the
Contractor for consecutive periods of up-to three (3) ccordance with
the: provisions of the Act and the Regulations.

3.2. Guarantee

The Contractor shall oi: or before the sixtieth (60th) day\fromn
one:(1) of phase one (1) of the initial period in accoxdan
and thereafter, no later than ninety (90) days after the com inente
commitment periods as specified in Article 4.1, provide ana late G pany 2uaraftee or.
other form.of guarantee acceptable to the Minister inthe amount of ten percerit (10%) of the
budget submitted by the Coritractor, pursuant to Article 7.1, for each spévific work
commitment period. Notwithstatiding the foregoing, if the Contractor excecds its minimum
work commitment in any phase Specified in Article 4.1, the completion of such work
commitment shall constitute.a waiverof'such proportion of the requirement of the guarantee
by the Minister which is the equivalent of the excess work previously completed but whichis
applicable to the subsequent work commitinent phase.

If the guarantees ate Affiliate Company guarantees they shall be in lieu.of and satisfy any

obligation to provide a guarantee and/or bond pursuant to-the Act, Regulations or this
Agreement on the part or on behalf of the Contactor.

Page 10

Petroleum Agreement Z
Governrtient of Guyana - Anadarko PB

Article 4 - Exploration Programme and Expenditure Obligation

4.1 Exploration Programme

Subject to the provisions of this Agreement, in. discharge of its obligations to carry out
Prospecting Operations in the Contract Area, the Contractor shall carry out the:mininium
work deseribed herein, during, the periods into: which Prospecting Operations ate divided
heéreuinder:-

(a) The initial period of four (4) years shall be divided int two (2) phases. Phase one
(1) will consist of two (2) years duration and phase two (2) will consist of two (2)
years duration:

(i) Phase One - (2 years)

During.phase one of the initial period, the Contractor shall procure‘available
geophysical data including seistnic data or otherwise acquire such data by
way of conducting geophysical surveys over the Contract Area atid having
that data processed and interpreted, Contractor will also reprocess séctions of
such acquired data as determined necessary. The Government acknowledges
and agrees that the seismic data acquired by Contractor it December 2011
rélated ‘to the Contract Area shall be credited in furtherance of Contractor’s
satisfaction of Phase One minimum work obligations under this Article
4.1(a)(i), and. shall be-cost: recoverable pursuant to Annex C, Accounting
rocedure, Article.3.1..

At the end-of phase onie (1) of ‘the initial period the Contractor shall either
rglinquish the Contract Atéa or enter phase two (2) of the initial period.

Phase Two - (2 years)

During phase two-(2) of the initial period, the Contractor shall conduct in the
Contract Area a 2D marine seismic Survey to acquire-a minimum of two
thousand, five hundred (2,500) lite kilwmeters of new seismic data and
concurrently conduet work to recover samples of substrate fiom the sea-
botiom for geochemical analyses.

At-the end of the initial petiod-of four (4). years. the Contractor shall elect
eitherto relinquish the entire Contract Area or subject to Article Srelinquish
(25%) twenty five pervetit of the Contract Aréa and renew the Petroleum
Prospecting Licence for a further period of up to three'(3) years,

Page 11

Petroleum Agreément P
Government of Guyana Anadarke
42

(b)

©

(d)

(e)

First renewal period of three (3) yeats.

The Contractor shall within the first eighteen (18) months of the first renewal period
of three (3) years conduct.a marine 3D seisinie sutvey within the Contract Atea‘to
acquire a minimum of one thousand two hundred and fifty (1,250) squared kilometers
of new seismic data, process and interpret same.

At the end of the first renewal period of three (3) yeats, the Contractor shall dlect
either to relinquish the entire‘Contract Area except for any Discovery. Area in respect
of which the Minister is informed imder section 30 of the Act.and the area contained
in any Petroleum Production Licence or subject to Article 5, relinquish twenty
percent (25%) of the Contract Area and renew the Petroleum Prospecting Licence 'for
a second period of three (3) years,

Second renewal period of three (3) years.

The Contractor shall within the first-eighteen (1g) axencwal
period of three (3) years cditimence to drill one yr I within the
Contract Area to-.a minim depth of three thous: 0) eters,

conduct downhole geophysical surveys and other 1) and

interpret same,

At the end of the second renewal period of three (3)
relinquish the entire Contract Area except for any Discovery Areain respect of which
the Minister is informed ‘under section 30 of the Act, the-area contained in any
Petroleum Production Licence ‘and any other portion of the Contract Area-on. which
the Minister agrees to permit:the Contractor to conduct further exploration adtivities.

The minimum work commitment fora given, phaser period referred to in Aiticle
4.1 (a), (b)-and (¢) may be wiidertaken in an earlier phase or period in-wholeor in part
and in-such a case the work commitment with respect tothe subsequent period shall
be deemed. to be satisfied accordingly in: whole or in part’ as the case may be,
Contractor may conduct additional work beyond the minimui work commitment in
accordance with the terms and conditions:of this Agreement, which shall be subject
to Cost Recovery.

Subject to Article 24 herein-and section:43:of the Act, the: Minister may extend any
Exploration Period pursuant-to a showing of good cause by the Contractor.

No Exploration Well drilled by the Contractor shall be treated as discharging any obligation
of the Contractor'to drill such Exploration Well unless either it has been drilled to the depth.
or-fortnation agreed with the Minister and specified in the annual work programme, or before
reaching such depth:or fortiation:

Page 12

Petroleum Agreement
‘Govertimeit of Guyana - Anadarko oO
(a) the Contractor has expended-on:such well and any substitute well drilled pursuant:to
Article 4.2 (d) below the amount for such work.commitmentiin the budget submitted
by the Contractor and approved by the: Ministet.as specified in Article:7,1: or

(b) the Geologi¢ Basement is encountered: or
(c) a Dis¢overy is made and the Minister is informed thereof: or

(d) insurmountable technical probletis are encountered which, in- accordance: with good
oilfield practice, make further drilling impractical, ptovided that if the said Well is
abandoned owing to the said problems before reaching the Geologie Basement, the
Contractor shall drill 4 substitute well in the Contract Aréa to the same mininium
depth as aforesaid titiless otherwise agreed with the Ministér-or until the amount in
Article 4.2 (a) less any atnounts actually expénded on theabandoned well is reached
or one of the-criteria listed at Articles 4.2 (b) to(d) is-satisfied,

Expenditure Obligation

The sum actually spentin fulfillment of the work obligation in a specific phas¢ or period
shall be deemed to have satisfied the Coritractor's minimum €xpenditure obligation for that
phase or period, Por the-avoidance of doubt, in the event the Contractor has performed its
work obligation(s) for an amount less than the amount specifiéd in an annual work
programme and budget submitted under Article 7. ractor shall be deemed to have
fulfilled its expenditure obligation for that pha

Page-13

Petroleum Agreement.
Government of Guyana - Anadarko
Article 5 - Relinquishment of Areas

5.1 If prior to the: end of the ittitial period of the Petroleutn Prospecting: Liceneé issued to the

5.2. If prior to the end of the first: renewal period: of the Petroleum Prospecting Licence: an

5.3 The areas to be relinquished pursuant to Articles 5.1 and 5.2:shall:

(a) comprise Blocks, as.défined in the Act;
(b) exclude any Discovery Area together with a véasonable ayé6} cUtinvacreage
Surrounding the Discovery Area: ;

(ce) exclude‘any Prodiiction Area:
(d) be selected by Contractor so that: ,
fi) the area:relinguished shall comprise one (1) diperdtéya arg to
any representations madé by the Minister with 4%

(ii) the Blocks to be retained for and during the-first ren AUKATOR pefsuant to
Articles 5.1 and.5.2 shall constitute one (1) discrete-area unless otherwise
agreed to bythe Minister,

5.4 the-event that'an:area orareas éannot be identified for relinquishment inaceordance with

In.
this Article without including in such atea or areas in Whole or in part a subsisting Discovery

5.5 For the-purpose:of this Atticle, a Discovery Aréa shall not include any Discovery Block

Discovery Area:

Petroleum.Agréement
Government of Gayana\- Anadarko PD

5.6 Ifa Petroleum Prospecting Licence-ceases to have effect with respect to Discovery Blocks
pursuant to section, 32 (1) of the Act, such reduction in size of the-C Rigs Sie t
treated as an advance relinquishment under this Article and sh; fice thes
required to be relinquished accordingly.

a”

5:7 Without prejudice to the obligations undertaken in Article 4, the Gortré
during the period of the Pettoleam Prospecting Licence, on givin

three (3) months notice in writing of its intention to do 80, rélinquishan) éin
the Conitract Area pursuant to section 28 of the Act and in. accordancdy@pyA Aand
5.5. Any such relinguishment shall count towards any subsequ mandatory

telinquishments required under Articles 5.1, 5.2 or 5.3 above as the-case may be.

Page 15

Petroleum Agreement >
Goverment of Guyana - Anadarko £

Article 6 - Delegation; Co-operation between Contractor and
GGMC

6.1

63

6.4

The Minister may, subject to the provisions of the Act, or any other law delegate any person
to exerciseand perform any-of his funetions under this Agreement-and anything done by'the
delegate in pursuance of the delegation shall have the same validity and effect as it would
have if done by the Minister.

The Minister also hereby authorizes GGMC to perform, inter alia the following fimetions:
(a) to: monitor the Petroleum Operatiotis carried out by the Contractor;
(b) to review any proposed exploration work programme and. budgets presented. by

Contractor under Article 7 and any Appraisal Programme presented by,
under Article 8; DeERS

(c) to review any Development Plansubmitted by the Contractor’j

(a) to ensure the maintenance and availability for inspection of oheralfne

(e) to ensure the accounting procedures specified in Annex C of this Agreement are
followed;

( to.ensure: compliance. with the provisions of this Agreement, Petroleum Act and
Regulations.

The Contractor «and. the delegate. shall co-operate in good faith in the exercise of ‘the
Minister’s; fiinctions delegated pursuant to this Article andthe Contractor shall keep the
delegate advised ofall activities taking place during the course of Petroleum Operations and
shall provide the'délegate with all available information relating to: Petroleum Operationsas
the Minister or the delegate: may reasonably require. ‘Towards this end the delegate andthe
Contractor shall meet at regular intervals, but at least once every six (6) months, to-review
the progress and results of the Petroleum Operations.and to discuss the work programme and
other activities to be undertaken in the ensuing months:

With respect to the matters'to be reviewed pursuant to Article 6.2, should the delegate wish
to make any specific proposals or revisions thereto, the delegate shall so-notify the Contractor
Specifying its reasons therefor; within reasonable:timie thereafter the ‘Contractor and ‘the
delegate shall meet and endeavour to agree on the proposals or revisions. The Contractor
shall consider atid take into accourit the proposals of the delegate and shall attempt in good

Page 16

Petroleum:Agreement
Government of Guyana - Anadarko:

faith toteach agreement on.such proposals. If the Contractor and the delegate fail to agree
within: sixty (60) days of submission by the Contraetor, the exploration work programme and
budget (including as appropriate any minimum work programme to beundertakein pursuant
to Article 4) submitted pursuant to Article 7 and the Appraisal Programme (except in the
case of Gas to which the provision of Article 12:shall apply) submitted pursuant to Article 8
(revised in accordance with any aitieniditients or additions thereto agreed by the delegate and
the Contractor) shall be deeried adopted.

65 Nothing herein above provided shall preclude the right of the Minister to. delegate’ any
additional function to the delegate or subject to Article 6.1 todelegate from time to time any
functions, including those herein contained, to any other ayency of Goveriment. A
delegation shall not increase‘the obligations or liabilities of the Contractor and notice of any
delegation shall be given promptly*to the Contractor:

6.6 Any approvals required by the Minister or delegates‘of the Minister shall not bg
withheld. Ifthe Contractor requests required approval from the Minister
Minister, such approval shall be deenied as granted if no:response is pr;
(60) days of the request.

6.7 The Minister and the delegate shall, upon request, either provide to the (3:
the Contractor in obtaining the assistance required. for‘Contractor to. ful
the contract including but not limited to the. following:

(a) approvals issued by Government agencies or local government institutions whichare
required to-conduct hydrocarbon operations, including approvals necessary to:import

goods.and services free from duties.and taxes;

(b) approvals for easements and right-of-way to enable Contractors to conduct
operations;

(ce) approvals for security for field:operations.and personnel;

(d) permission for entry and exit visas and working permits for Contractor's employees,
subcontractors and their dependents:

(e) supply reports, analyses, samples, geological, geophysical and production data
necessary to Contractor from areas inside-and outside the Contract Area;

(fy approvals'to export hydrocarbons,.and use essential inftastructure necessary forthe
economic¢:export of hydrocarbons:at normal. commercial terms,

Page 17

Petroleum Agreement >

Governnient of Guyana.-.Anadarko.

Article 7 - Annual Work Programme and Budget

7A

Within sixty (60) days after the Effective Date, the Contractor shall prepare and submit to the
Minister in detail a work programme and budget,’setting forth the Prospecting Operations,
which the Contractor proposes to carry out (including; as appropriate, any minimum work
obligations to. be undertaken pursuant to Article 4) during the: remaining portion: of the
Calendar Year. In subséquent years no-less than one (1) month before the beginning of the
Calendar Year, the Contractor shall prepare and submit to the Minister:a work programme
and budget setting forth Petroleum Operations which. the Contractor proposes to: conduct
during the upcoming Calendar Year,

The Contractor may, for good cause, amend the details of any work programme or budget
submitted to the Minister pursuant to Article 7.1 provided ‘that:

(a) notice of the details.of the reasons for the amendments is given to.the Minister;

(b) Such. amendments: shall not have the effect. of reducing the,
obligations indertaken under Article 4 without the prior conse;
Minister;

(c) any proposed amendment: shall be subject to review pursuant -t

Page 18

Petroleum Agreement
Government of Guyana - Anadarko

Article 8 - Discovery and Development

8.1

8.2

84

8.5

8.6

Where, pursuant. to section. 30 of the Act, notice has been given to the Minister of a
Discovery in the Contract Area, the'Contractor shall forthwith inform the Minister of the
Steps it-proposes’to take to Satisfy the requirements of section 30 (1) @) (iii) of the Act,

Where the Contractor, purstiant to section 31 (1) oF the Act, has informed the Minister that,
inits opinion, the Discovery is of potential commnetéial interest, the Contractor shall, as‘soon
as practicable thereafter, submit, for the consideration of the Minister, its proposals. for an
Appraisal Prégramme to meet:the tequirements of section 30 (1) (b) of the-Aet.

Where-an Appraisal Programme lias been adopted by the Contractor purstiatit to. Article $2,
the Minister may, on application by the Contractor pursuant to. section 31 (2) of the Act,
Stating reasons therefor, extend the period within which application may be-made. by the
Contractor for 4 Petroleum Production License.

Where the Contractor has made-an application. to the Minister fora Petroleum Production
Licence'in respect of. any part of the Contract Atéa in-accordance with:-section 34 (1) of the

Act,.stich application shall be accompanied by the proposals required under section 34 GB of

the Act (hereinafier referred to as “the Development Plan™)and shall Satisfy the pro
section 36 of the Act and the Regulations. The Development Plati shall provide,
than six (6) months after the grant of the first Petroleum Production Licence,
shall in consultation with GGMC, prepare and implement a programme. fy
employment of Guyanese nationals ineach phase and level of Petroleum:Cpd
the development of management and technical skills for the-safé-and effici
Petroleum Operations.

Where the Minister considers that the application has not met the requirements of Arnthed “4
he shall so notify the Contractor within Sixty (60) days of receipt of the application, and
GGMC and Contractor shall meet to-discuss the application with a view to ensuring that the
requirements of Article 8.4 are tiét. In the event that the Parties are unable to agree’on
amendments to the application to meet such requirements within sixty (60) days: from the
date of aforesaid application (ar such longer period as the Parties shall agree), or where the
Minister fails to respond to oF avt on the aforesaid ‘application within sixty (60) days, ‘the
Contractor may refer the matter to a-sole expert pursuatit to Article 26 for determination
within sixty (60) days of appointment.of such expert or stich other time period as may be
agreed between the Contractor and the Minister.

Where the Minister considers that the aforesaid application. has: met’the requiréments of
Atticle 8:4 he shall, within sixty (60) days of receipt thereof, so-notify the Contractor. Tn
such event or where in the event of'a dispute it is determined by the sole expert pursuantto
Article 26 that the Contractor has madeé.ai application which seéts the requirements.of

Page 19

Petroleum: Agreement
Government of ‘Guyana - Anadarko

OAL.
8.7

88

8.9

Article 8.4, provided the Contractor is notitrdefault under this Agreément, the Minister shall
grant, within sixty (60) days of such notification ot determination as the case may be, to
Contractor, a Petroletim Production Licence-(ia the Form D of the scheduile as specified in
the Regulations) over the area for which the application has been made on terms. and
conditions. consistent with this Agreement and the Act’and Regulations which wilhetiable the
Contractor to-carry-on Petroleum Operations ii the Production Area in accordance With the
Development Plan wherein the level of. production set shall be consistent with the inaximum
efficient rate of production which conforms to sound reservoir engineering ‘principles in
accordance with. good international petroleum industry practi¢e. In the event the Minister
imposes policy-based production limits on production below those consistent with maximum
efficiency rates for the field or fields, any ‘such production limits will be imposed
countrywide and shall beallocated proportionately based upori demonstrable, verifiable field
production capacities,

While-the Contractor holds a Petroleum Prospecting Licence or has:made ani application
pursuant fo Article 8.4 and in accordance with section 34 (1) of the: Act, the Minister-shall
nS if

Where the Contractor pursuantto section 31 (D of the Act has served notige o}
that in its opinion.a Discovery made in the Contract Area is not of pote
interest, the provisions of section 32 (1) of the Act shall apply,

The Contractor may apply for a renewal ofa Pétroleum Production Licence’for a maximum
ten (10) years. The-application for renewal shall be granted as long asthe Contractor is in
good standing under the Licence:

(a) Natural Gas. fi the event.of any Non-Associated Gas discovery within the Contract
Area, in recognition of the fact that Natural Gas projects generally have much longer
lead times from discovery to-first commercial production than is the case for Crude
Oil projects, the Minister shall grant Contractor's request for the maximum ten (10)
year Petroleum Production License renewal so long.as Contractor is in good standing
under the Licence;

(6) The Minister-shall notrefuse to grant the renewal of a Petroleum Production Licence
under section 40(1)-of the Act without first providing the Contractor;

i) Notice stating the grounds-of the intended refusal; and
(i) Ninety (90) calendar days following the date of the notice referenced in

Article 8.9(b)(i) to respond to or remedy thé stated grounds for refusal,

Page 20

Petroleum Agréemenit
Government of Guyana~Anadarko “Pe

Article 9 - Records, Reports and Information; Confidentiality

9.1 Records, Reports and Information

(a)

(b)

(c)

(a)

(e)

(f)

The Contractor shall, at all times while this: Agreement is in force, maintain and
submit to the Minister'in accordance with the provisions of the Act and. ‘the
Regulations, the Petroleum Production Licence and this Agreement, full and accurate
reports, records, returns:and accounts of Petroleum Operations in the Contract Area.

All data, well logs, maps, magneti¢ tapes, cuts of cores and cutting samples.and.all
other geological and geophysical information: obtained by the Contractor in the
colitse of carrying out Petroleum Operations hereunderand all geological, technical,
financial and economic: reports, sttidies and analyses. generated in relation thereto
(hereinafter referred to.as “Petroleum. Data”) shall be submitted tothe Minister in
accordance with the Regulations.

The Contractor may freely export for processing or laboratory,
analysis samples or other original materials constituting Petrol
thatsamples equivalent in size and quality or; where such
reproduction, copies of equivalent quality have first been deli

Petroleum Data’shall be the joint property of the Minister and i) a)
become the-sole property of the Minister with respect to any area Which.ceases ti
part of the Contract Area, whether as.resultof relinquishment, orexp le
termination of-a Lizence or otherwise in accordance with:the Act, from thé date on
which such area ceases'to be part of the Contract Area.

The Minister, through duly appointed representatives, upon providing the Contractor
with, at least seven (7) days notice, shall be entitled to. observe the Petroleum
Operations conducted by the Contractor at his sole cost and expense and at all
reasonable times to-inspect all assets, records atid data kept by the Contractor rélating
tosuch Petroleum Operations, Inthe exercise of such tights under this paragraph the
Minister shall not- unduly interfere with the Contractor's Petroleum Operations under
this Agreement.

Nothing if this Article:shall be construed as requiring:the: Contractor.or any of the
Parties comprising the Contractor to diselose any of its proprietary technology or that
of its Affiliated Companies which is not acquired in the course of Petroleum
Operations under this Agreement.

Page 21

Petroleum Agreement
Government of Guyana - Anadarko. Pe

92 Confidentiality

(a) All Petroleum Data, information and reports obtained or prepared by the. Contractor
hereunder shall, so long:as-they relate to:any part-of the Contract Area, be treated as
confidential.and each of the Parties undertakes not to publish, reproduce or otherwise
deal with such Petroleum. Data-or 16 disclose the same or the contents thereof to any
other person without the. consent in writing of the other Parties, such consent not to.
be unreasonably withheld, provided however, that subject to Article 9.2 (6), this
Article shall not:

@ prevent disclosure by the Contractor:

(aa)

(bb)

(cc)

(dd)

(ce)

Petroleum Agreement
Governmentof Guyana < Anadarko

to an Affiliated: Company oremployees of an Affiliated Company;

to consultants, professional advisers, data processifig. Centtes,
laboratories and Sub-Contrattors where disclo: ee sessential:(o
work for Contractor; ord

Contractor,

tothe extent required by any applicable law or the re;
stock exchange upon which the shares of the Contractor or an
Affiliated Company are quoted, or by governmental order, decree,
regulation orrule, or to the extent required under any legal proceeding
or any court order binding on Contractor or Affiliated Company of
Contractor;

to bona fide. prospective assignees. or transferees of an interest
hereunder of the Contractor or in connection with merger,
consolidation, ot a salé of stock of the. Contractor-or ‘an Affiliated
Company thereot,

in-connection with data trades;

of data information and reports already known tothe Contractor or
Affiliated Company prior to the: Effective Date; or

of data, information and reports acquired independently froma third

party that represents that it has the-right to.disseminate such data at
the time it is‘acquired by the Contractor or Affiliated Company;

Page 22

@
(b)

()

(d)

(e)

(ii) —_ prevent disclosure:pursuant to. section 4 of the Act, provided however that
neither the Minister nor Contractor:shall disclose Petroleum Data relating to
any area subject to a Licence toa. competitor of the Contractor, without the
prior written. consent of the other Party: or

(ii) _beconstrued.as imposing on any Party-any obligation hereunder with respect
to.any petroleum data, information or reports which. are, without disclosure
by-such Party, generally known tothe public.

Any petroleum data, information or reports disclosed by the Contractor pursuant to
this Article shall be disclosed on. terms which.ensure that the-data, information or
reports aforesaid are treated as confidential by the recipient (except for disclosures
made pursuant to Article 9.2 (a}-(7) (dd) avid prompt notice ofall disclosures shall be
given to the Minister.

All petroleum data which becomes the sole property of the Minister pursuant to
Article’9.1 (d) shall continue to be treated as. confidential by the Contractor for a
period:of one (1) year from the date on which it became the: sole pr
Minister, but may be used by the Contractor in connection with daty
prior written consent-of the Minister, :such consent not to:-be:unte: wa ithheld 2\
subject-however to Article 9.2 (b).

Where a Licence ceases to be it force with réspect to any area, t
deliver to the Minister originals of all petroleum data and other ini
to such aréa pursuant to regulation 26 of the Regulations provided h exei that 0 nm
application duly made to him pursuant to regulation 28 of the Regu titions;
Minister shall permit. the: Contractor to: retain copies. of ‘petroleum data and
information. relating tothe Contract Area subject to Article 9.2 (b).

Notwithstanding the provisions of Article’9,1 (d), all the Contractor’s: proprietary
technology, exeepttechnology for which thecostof development has-been approved
as Recoverable Contract Cost under this Agreement, shall remain the property-of the
Contractor.

Page 23

Petroleum Agreement >

Government of Guyana’= Anadarko
Article 10 - Annual Licence Rental Charge

The Contractorshall on the Effective Date of the Petroleum Prospecting Licence or the date of grant
of any Petroleum: Production Licence as the case may be and, thereafter, so long as the said Licence
remains in force, on each anniversary date thereof, pay without demand to'the Government:an annual
Licence:rental charge in respect of the Contract Area for theentite Exploration Period and such
payments shall apply to those.areas:remaining-afier taking into accountany relinquishments pursuant
to Article. 5 as specified below. Payments under this Article 10 shall be paid-directly into bank
accounts held and controlled by GGMC. Contractor shall verify such bank accoutits and GGMC
agrees to cooperate, assist and. provide Contractor any information it-requires te conduct. such
verification.

Initial Period, Phase One: US$150,000.00
Initial Period, Phase Two: US$150,000:00
First Renewal Period: US$240,000,00
Second Renewal Period: US$240,000.00

Page 24

Petroleum Agreement
Government of Guyana = Anadarko Re

Article 11 - Cost Recovery and Production Sharing

11.1  Subjectto the tertis atid conditions of this Agreement, the Contractor shall bear and pay-all
* Contract Costs incurred in carrying, out Petroleum Operations and shall recover Contract
Costs only from Cost Oil and/or Cost Gas as herein provided,

112 All Recoverable Contract Costs incurred bythe Contractor shall, subject to the ternis and
conditions of any agreement relating to Non-Associated Gas made pursuant to Act be
tecovered from the value, determined in accordance with Article:13, of a vy i :|
Oil (hereinafter referred toas “Cost Oil”) and/or Natural Gas (Cost Gas”) es
from the Contract Area and limited in any Month to-an amount which
percent (75%) of'the:total production from the Contract Aréa for such
Crude Oil atid/or Natural Gas used in Petroleum Operations or which is

“Recoverable Contract Costs” means such costs:as the Contractor is permitted 19
from the-date: they have been incurred, pursuarit tothe provisions of Annex:

11.3 ‘To the extent that in any Month, Recoverable Contract Costs exceed thé value.of Cost Oil
and/or Cost Gas determined in accordance with Article 13 and/or Afticle 12, the
unrecoverable amount shall be carried forward and, Subject to the limitation stipulated in
Article 11,2, shall berevdveiable in the immediately Stieceeding Month, and to the extent not
then recovered, in the subsequent Month or Months.

114 The balatice of Crude Oil and/or Natural Gas available in any Month after Recoverable
Contract Costs have beem satisfied to the extent aforesaid (hereinafter referred tous “Profit
Oil” and/or “Profit Gas” as the case may be) shall beshared between the Government-atid the
Contractor for each Field in the following proportions: Contractor fifiy pereent:(50%) and
Minister fifty percent (50%),

11.5 The quantity of Cost Oil and/or Cost Gas actually utilized in satisfying: the Recoverable
Contract Costs may be allocated by:the Contractor to production fiom any Field or Fields,

11.6 Subject to the provision of Article 14, the Profit Oil and/or Profit Gas shall be shared
betweeii the Goverment and Contractor on a Monthly basis according to their respéctive
entitlements as setiout in Article 11.4.

11.7 ‘'T6 the extent’that the actual quantities and costs required to determine Cost Oil and/or Cost
Gas and Profit Oil and/or Profit Gas for the Month in question ate.not known, Crude Oil
and/or Natural Gas sharing shall. be calculated:on an interim basis each Month using the
following:

(a) unrecovered Recoverable Contract Cost:

Page-25

Petroleum Agreement <P
Government of ‘Guyana. - Anadarko

11,8

(b) estimated. current Recoverable Contract Cost by reference to. the agreed work
programme and budget supplemented by any otlier relevant documents. or
information which are accepted by Contractor and Minister as being: reliable
indicators of the-actual position for the. Month in question;

(c) estimated production for the Month in. question;

(d) Crude; Oil and/or Natural Gas price front the previous Month calculated.

“ EEDS s
Retroactive adjustments shall be made‘to the Crude Oil and/or Natural Gas & Salted.‘
shall be agreed with:the Minister based onrecalculations utilizing actual qu; ies ofCrude
Oil and/or Natural:Gas produced and saved and Recoverable Contract Cobts, ay wevised:
entitlements shall be made, subject to any applicable. lifting agreemént “soon aS

practicable after such elements have definitely been determined,

‘

The Contractor shall have the right:to use ini any Petroleum Operations as
production:as may-reasonably be required. by it therefor and the quantities so-usi
shall be excluded from any calculations of Cost Oil and/or Cost Gas and Profit Oil and/or
Profit Gas:entitlement.

BS

6

Page.

Petroleum Agreement
Goverment of Guyana = Anadarko >
«

Article 12 - Associated and Non -Associated Gas.

12.1 Associated:Gas

(a) ‘The Associated Gas produced from any Oil Field within the:Contract Area shall be
with priotity used for the purposes related to the operations of production and
production enhancement of Oil Fields, such.as Gas injection, Gas Lifting and power
generation.

(6) Based on the principle: of full. utilisation of the Associated Gas, and. with. no
impediment to:notmal production of Crude Oil, aplanof utilisation of the Associated
Gas shall be inehided in the Development Plan-of each Oil Field.. If there is any
exeess Assooiated Gas in the Oil Field alter utilisation pursuant to Artic! iDelcfa) th dy
Contractor shall carry ditt @ feasibility study regarding the utilisationStste
Associated Gas of stich. Oil Field, Such feasibility study, if eg
Submission of the Development Plan of an Oil Field, shall ‘b¢ i
Development Plan. In the event that the Contractor conduets a
study of the:utilisation of the excess. Associated:Gas of such Oil
feasibility study shall be submitted tothe GGMC for review and dixeu8sio;
excess Associated Gas in any Oil Field is utilized, the:construction.o tie)
such utilisation and the production of excess Associated Gas shall be catri
while a Petroleum Production Licence continues in force.

(c) If the Contractor believes that excess Associated Gas of an Oil Field has commercial
value, the Contractor shall be entitled, but not required, to make further investmentto
utilise such excess Associated Gas subject to terins at least as attractive-as those
established for Crude Oil in:Article 11 including, but not limited to, cost recovery for
such further investment. Ifthe Contractor believes improved terms are necessary, the
Parties shall carry out friendly negotiations inva timely manner to find anew solution
tothe utilisation of thesaid excess Associated Gas and reach an agreement in writing,

(d) If the Contractor does not believe that the Associated Gas has commercial value, but
the. Minister believes the Associated Gas does have comimércial value, ‘the
Government may utilize the Associated Gas provided there’ ig no impediment to
normal production of Crude-Oil, All handling.from the poitit of separation of Crude
Oil shall be-at thé sole risk-and expense of the Government and will not affect the
amount of Cost Oil and Profit Oil due to: Contractor.

@& Expenses incurred by the Contractor in the production and use ‘of the Associated Gas
of an Oil Field as stipulated in Article 12.1 and those incurred in carrying out any

feasibility study on the:utilisation-of the excess Associated Gas shall be chatged to
the development cost: of the Oil Field and shall be cost recoverable.

Page'27

Petroleum Agreement -
Government of Guyana =. Anadarko

( Ifthe Parties agree that the excess Associated Gas of an Oil Field has:no cotamercial
value, then such Gas shall: be disposed of by the Contractor, provided that thereisno

12.2 Non- Associated Gas

(a) When the Contractorin accordance with Article$:2 has informed the Minister of any

Noni ~ Associated Gas discovery within the Contract Area that is of potential

If the Contractor believes that the fiseal terms will have to be. tevised inorder to
economically cominercialize the Non-Associated Gas discovery; the Contractor shall
Ptopose; revisions to the fiscal teims as: the basis for entering into good ‘faith
negotiations to-reach mutually acceptable terms for developirig the. Non-Asscciateéd

@ Por a period-of six (6) months from the date of the notice deliveted'to the

Minister under Article:8.9 the Contraetor and the Minister shall engage in

tt shall be engaged pursuant to
decision: the Contractor shall

(i) ~—- Thetime period between the notice of discovery provided forin section 31(1)
of the Act arid the application for grant ofa Peirolewm Production Ligetice
shall beextended pursuant to section 31(2) of the Act, if, necessary; to provide
reasonable time, as agreed between the Paitiés, to conduct an Appraisal
Programme, develop a Gas market, and design and construct facilities

Page'28.

Petroleum Agreement >
Government-of Guyana Anadarko

(b) Following. the Signature of the agreement herein the Contractor shall Workout an

conditions determined in the-said agreement and submit it to the GGMC ‘for review
Pursuant to Article 6:4. The Contractor Shall carry out the Appraisal, Programme
which was reviewed and agreed upon with GGMC. The expenses incurred in

(c) After completion of the Appraisal Programme ofa. Gas Field, the Contractor shall
submit.a report on the Appraisal Programinie to GGMC for its review-and discussion,

(d) Ifthe Contrattorretains.a Gas Field beyond the expiration of the Exploration Period
Pursuant to Article 12:2. the Contractor shall Pay to the Minister at the
commencement of each year of the retention.period an anual rental to be-arrived at
through friendly negotiations but which shall be no less than fifty thousand United
States Dollars (US$50,000.00), The holding: fee shall'be refunded to Contractor ona
Pro rata daily basis in the event the Contractor relinquishes the Gas Field or declares
such Gas discovety to be'a commercial discovery prior t 3

(a) Subject. to the Government’s election to take its prod tif
rights to marketits own production, the Contractor hi hen

ard Party Sales
principles. The Contractor will pursue markets both within-and.outside Guyana.and
seek to market Natural Gas to the highest realization outlets: after dedtiction of
transportation costs. “The Contractor will seek to recognize Natural Gas’ potential
Value: at the intetiational value of alternative fuels in the end user market, of the
buyers.

(b) The Coniteactor shall have the right, but notthe obligation, to prowess Natural Gas fer

therein: Natural Gas Liquids (NGLs) recovered. and Sold shall be valued based upon
the international valueof such products.as publishedin Platts and adjusted to reflect
the fair market-valuie of such products FOB Guyana. In addition; the Contractor shall
have therightto liquefy the Natural Gas°for sale-as LNG and/orthe- right to compress
the Natural Gas to accommodate sales ag compressed natural gas (CNG).

Page 29

Petroleum Agreement Pa
Government of. Guyana - Anadarko

(ce) The Contractor shall have the right to use Natural Gas, both Associated Gas and Non-
Associated Gas, as may be requited for Oil Field and Gas Field operations, in¢luding
the right to re-inject-for pressure maintenance-and enhanced recovery without charge,
feé or royalty.

12.4 General Conditions Related to Petroleum Operations

(a) Subject to the approvals of appropriate governmental authorities, which approvals
shall not be unreasonably withheld, the Contractor shall have the right to construet,
operate and maintain. roads, drill water wells and to place ‘and/or construct fixtures
and installations necessary to conduct the Petroleum Operations, including but not
limited to, storage tanks, trunk pipélinés, shipment installations, pipelines, cables or
similar lines, liquefaction, processing and compression, located inside or outside the
Contract Area, as well-as. construct, operate and maintain or lease facilities for the
transportation of Crude Oil and Natural Gas.from the Contract Area, Any requited
governmental approvals:may be-conditional on the use by other producers: of the
excess capacity, if any, of those-facilities. Where the Minister and Contractor agree
that a mutual economic benefit can. be achieved by constructing and operating
commion facilities, the Contractor shall use its reasonable efforts to reach agreement
with other producers On the eonstéuction.and. operation of such common facilities.

(b) Subject to negotiations on a reasonable price and available capacity rights, the
Contractor may have access to and use of any export facility:or pipeline or other

(c)

State enterprises or by any third parties-on terms no less favo
other party participating therein.

Pase30

Petroleum Agreement
Government of Guyana - Anadatko D

Article 13 - Valuation of Crude Oil or Natural Gas

13.1 For the purpose of this. Agreement the value of a Barrel of Crude ‘Oil or.an Mcfof Natural
Gas shall be the average fair market price determined as follows:

(a) as soon as practicable after the end.of each Calendar Month in whith Crude Oil or
Natural Gas has been produced and sold from any Field pursuant to this Agreement,
an average price (in termsof United States dollars per Barrelor Mef, FOB, Délivery
Point) for each Field shall be determined in respect of production during that
Calendar Month, It is understood that. production from different Fields may be of
differing: quality and that separate average prices may oor anche determined for
any Calendar Month in respect of production-from each P REG: >

@ in the event that fifty percent (50%)-or more bf the of sales by
the-Contractor during the Calendar Month of e
given quality produced hereunder from a Fiel

(b) the prices aforesaid shall be-determined as follows;

Gi) —_in the event that less than fifty percent(50%) of the total volume of sales by
the Contractor during the Calendar Month of Crude Oil or Natural Gas of'a
given quality produced heretinder from @ Pield were Third Party Sales, the
price of all Crude Oil or Natural Gas fiom such Field of that quality willbe
determined by the-arithmetic averave of:

(aa) The simple arithmetic avetage price actually. realised in the Thitd
Party Sales during the Calendar Month. of such Crude Oil produced
hereunder, if any, caleulated by dividing the total receipts from all
Such sales calculated FOB at the Delivery Point by the total number
of barrels of Crude-Oil sold in such gales fron such Field: and

(bb) The simple arithmetic average price per bartel:at which one ormore
erude bils. of similar quality ‘to the Crude Oil are being sold, such
price being determined by calculating the average for the Month in
which: production takes place-of the mean of the high and low FOB
price or ptices for each day of those crude oils as quoted, in Platts
Crude Oil Market Wire daily publication. In the event that Plitt’s

Page 31

Petroleum Agreement
Government of Guyana.- Anadarko €

(ec)

ceases to be:published or isnot published fora period of thirty (30)
consecutive days then the Parties shall agtee. on an appropriate
alternative publication.

In determining the final price, account shall be taken of any
differences between the Crude Oil and the crude oils quoted in Platt's,
fot quality, APL gravity, sulphur; pour point; product yield as well:as
differences it: quantity, delivery time, payment and other contract
terms. to the extent known. Allowance will also be made to. take
account of the market area into'which the. Crude Oil is:sold stiouldit
be different from the:area used for Platt’s.

The selected crude oils will be-agréed between Contractor and the
Minister’ in. advance for each Caletidar Yea? and in making the
Selection: preference-will be given to. crude oils of similar quality to.
Crude: Oil from.the-relevant Field,

The arithmetic average aforesaid will be determined by the
percentage volime of total sales of Crude OiLb

and that are not, as the case: may be,
Calendar Month:in question.

In the case of Natutal Gas, the Conteh
ona methodology for valuation 6
13.1(b)(ii) which fepresents the fair
FOB Guyana, taking irito aecount-cotep
This methodology will be reviewed Yuit ail
necessary. °

(iii) all such prices will be adjusted to FOB Delivery Point,

(iv) forthe purposes of this,Arti¢le Third Party Salesof Crude Oil.or Natural Gas
made. by the Contractor shall inchide any Third Party Sales made by the
Contractoror.an Affiliated Company: of Coitrictor onthe Minister's behalf
pursuant to. Article: 14 but shall exelude:

(aa)

Petroleum. Agreement
Government of Guyana = Anadarko

Sales, Whether direct or indirect through brokers-or otherwise, of any
seller to. any Affiliated Company of such seller, unless at
demonstrably arms length price (for example where an Afliliate
Cothpany of Contractor buys:and then. resells toa third party at an
arms-length price which is-disclosed tothe Minister);

Page:32
<<<

(bb) Crade.Oil or Natural Gas exchanges, barter deals or restricted or
distress transactions, or any Crude-Oil or Natural Gas transaction
Which is motivated in whole or in part by considerations other than
the usual.economic incentives for commercial arms length crude oil
or natural.gas sales; and ,

(ec). Government to government sales,

13,2

13.3 During the first Calendar Year of production from the Contract Area the Contractor andthe
Minister will meet’ ity order to establish a. provisional selection of the crude oils and an
appropriate mechanism for the Purposes of giving effect to Article 13.1 (b)Gi) above. This
selection will be reviewed annually and modified if necessary,

13.4 In the event of any difference or dispute between the
concerning selection of the crude oils or natural gas, the €a
calculation of the prices'and the prices arrived at or general ly abo

13.5 For thepurposes.of this Article, in determining the “quality” of a Criteittceedf shall be
given to all relevant characteristics including but not limited to gravity, sulphur and metal
content, pour pointand product yield. Inthe ‘case of Natural Gas, quality ofthe Natural Gas
shall bé determined based on its: composition.

Page33

Petroleum Agreement
Govermient Of Guyana ~Anadarke -

Article 14-- Disposal of Production

14.1 Each of the Parties shall have the-right ‘to take in kind at the Delivery Point and separately
dispose of its share of the total quantities of, production available under this Agreement, The
Cotittactor shall have the right to use as:much productionas may be needed in any Petroleum
Operations within the Contract Area and also within the transportation-and terminal system.
In the event of third party-usage of the transportation terminal systems the quantities so used
or lost outside the Contract Area shall be proportionate-to. aggregate use of that transportation
and terminal systeni. All quatitities'so'used or lost shall be excluded from any caleulations of
entitlement pursuant.to.Article 11. The quantity of production to which the Governnient is
entitled pursuant to Article 11 shall be mieasuréd and delivered to the Government at the
Delivery Point and the Government shall be resporisible for all costs and risks associated
with the Government's Lifting Entitlement fro and. afterthe Delivery Point.

14.2 Within twelve (12) months.after the Minister's: approval of a Development Plan, or within a
later period as-may be'agreed between the Parties but in any event no longer than. three (3)
imonths before the first scheduled lifting of Crude Oil, the Contractor shall propose'to the
Minister offiaking procedures to govern the method whereby the Parties-will nominate and.
lift their respective:shares of Crude Oil. The details of such pre eda hodiscussed
and agreed upon between Minister and Contractor. Themajoppt
shall include-the following:

(a) Lifting shall be carried out:so as to avoid interferen ies ith’

(b) Inthe event that any Party’shall find itself unable for anh reaye
of Céude Oil as ate to be liftedin accordance with procedi uivsttan:
the other Parties tothat effect, Such procedures shall include such deterrents as the
Parties may agree, to prevent a.Party from delaying the lifting-of any quantities of
Crude Oil not'so lifted, to a later period.

(ce) Ta the absence of any agreement to the contrary between the Parties, the Contractor
anid the Minister:shall share ineach type of grade of Crude Oil in proportion to their
respective’ Lifting Entitlement.

14.3 ‘The Contractor shall, ifvequested by the Minister; use reasonable efforts to marketabroad.on
competitive terms all or part of the Minister's Lifting Entitlement-subject to payment by
Minister of costs nortially borne by a-seller in such transactions and on other terms to be
agreed includitig:an agreed marketing fee in respect thereof, The Minister shall provide the
Contractor with at least six) months notice before changing between receiving payments
in kind as provided under Article 14.1 and seeking the Contractor to-market the Minister's.
Lifting Entitlement under this Article.

Page 34

Petroleum Agreement

Government of Guyana Anadarko >

14.4 Subject to the provisions of Article 17 heréof, the Contractor shall have the right to. export at
thé €xport point chosen for this purpose.all Péttoleum to which it is entitled urider this
Agreement free of any duty, tax or other financial impost. and to receive and retain abroad all
proceeds from the:sale of such Petroleum,

145 The Contractor agrees to abide by the laws, regulations, orders, directives and notifications of
Guyana:which shallalso apply to its Affiliated Companies éngaged in. Petroleum Operations
in Guyana.

Page 35

Petroleum Agreement Re
Government of Guyana ~ Anadarko
Article 15 - Taxation and Royalty

15.1

15:3

Subject to Article 32, and except as provided in Article 15.2, 15.8; and except as otherwise
set forth in this Article 15.1, no tax, value-added tax, excise tax, duty, fee, charge.or other
impost shall be levied at the date hereof or from time to:time thereafter onthe Contractor or
Affiliated Companies inrespect of income derived from Petroleum Operations or inrespect
of any property held, transactions undertaken or activities performed for atiy purpose
authorised or contemplated hereunder other than:

(a) subject to the provisions of Article 21, import duties at the rates’specified from time
to timé in the Customs Act (Cap. 82:01);

(b) taxes, diities; {es of other imposts for income derived from specific services
performed by the Contractor for the public or commercial enterprises:and which is
unrelated to income derived from Petroleum Operations under this Agreement;

(c) rent due to Government in respect of any land rights
Contractor;

(d) annual licence rental:charges due under Article. 10;

(2) stibject to Article 15.7, local government rates or t
calculated by reference to income) under laws: of gen

Contractor in excess of those. generally applicable in-Guyana;

i) (i) stamp duties, (ii) registration fees, (iii) licence fees, and (iv) any other similar
duty, fee or other impost ofa minor nature, provided the above-referenced categories
are imposed under laws of general application.

Except as provided in this Article 15, Contractor, Affiliated Companies, Sub-Contractorsand
individuals who are expatriates shall be subject to the income:tax laws of Guyana, including,
the Income Tax: Act of Guyana (Cap. 81:01) and.the Corporation Tax Act of Guyana (Cap.
81:03)-and shall separately comply with the requireinents of thos¢ laws, in particular with
respect to filing returns, assessinént of tax, and keeping. and showing of books and records.

The taxable income of the Contractor arising in each year of assessmierit under this
Agreement for purposes of the ineome tax laws of Guyana, (including the Income Tax Act
and the Corporation Tax Act referred to in Article 15.2) shall include. the amounts of
Contractor's income tax.and corporation tax. paid pursuant to Article 15.4.

Page 36

Petroleum Agreement
Government of Guyana - Anadarko “BP
15.4. ‘The Minister hereby agrees:

(a) —_ that'a sum equivalent to the tax assessed pursuant to Article 15.2 and 15.3 will be
paid by the Minister to the Commissioner General, Guyana Revenue Authorityon
behalf of the Contractor and that the amount of such: sum will be-considered income
of the Contractor; and

(b) that the appropriate portion of the Government's share of Profit Oil delivered in
accordance with the provisions of this Agreement shall be accepted by the Minister
as payment in full by the Contractor of Contractor's share of each of the following
levies, whatsoever the applicable rate of such levies ttiay be, which the Minister shall
then pay on behalf ‘of the-Contractor wider Article 15.4 (a) to the Commissioner
General, Guyana Revenue Authority:

(i the share of royalty payable by Contractor
(ii) the Contractor's:share of the income t4xe;

corporation tax imposed bythe Corpo
hereof, or from time to time thereafi

laws, acts, statutes, regulations or orders by t erriin ent; and

(iy any other similar charge imposed and payable in respect of Petroleum
Operations at the date hereof, or from time to time hereafter, except charges
of the type:specified in Article 15.1 (a-b),

15.5 The Contractor shall provide the Minister with the Contractor’s iticomeé tax retufns to be
submitted by the Minister to the. Commissioner General, Guyana Revenue Authority so the
Minister can pay income tax on behalf of the Contractor as provided under Article 15,4 (a).
On such returns, the Minister shall note that he is paying the income taxes on behalf of the
Contractor, so that the Commissioner General, Guyana Revenue Authority. can properly
prepare the receipts required under this Article 15.5, Within one hundred.and eighty (180)
days following the end of each year of assessment, the Minister shall furnish to Contractor
proper tax certificates in Contractor's name from the Commissioner General, Guyana
Revenue Authority evidencing the payment of the Contractor's income tax under the Income
Tax Act and corporation tax under the Corporation Tax Act. Such vettificates shall state the
amount of tax paid individually on behalf of Contractor or parties Comprising the Contractor
and other particulars customary for such certificates,

15.6 The Government's share of Profit Oil specified in Article 11 includes royalty payable-by'the

Contractor at the rate of one percent (1%) -of Crude-Oil produced and sold, and delivery to.
the: Minister; pursuant to Arti¢le 14 of his share of Profit Oil equivalent to royalty shall.

Page37

Petroleum Agreenient
Government of Guyana.- Anadarko P

15:7 Subject tothe conditions of section 49 of the Act, the Minister may remit in whole orin part,
or defer paymentof any toyalties payable by Contractor.

15.8 Nothing: in this Agreemeiit shall be:construed to place:an- obligation on the Governnient to

15.9 The Minister hereby agrees that the’Contractor shall be exempted from the Property Tax Act
pursuant to section 51 of the Act and any other act which amends or replaces in part or in

whole the Property Tax. Act, ce
15.10 The Minister agrees that for the duration of the Explor on Peri

el yy area within
the Contract:Area where exploration activity is in progtess, the pre cation 10(b).of
the Corporation Tax Act (Cap 81:03), including any siiccéssor Ob) of
the Corporation Tax Act (Cap 81:03), shall not apply toith C to-any
payments made to any Affiliated Companies of Sub-Ch
Notwithstanding any provisioii to the contrary in this Article, ‘ompanies or Non-

Resident Sub-Contractors shall tot be subject to the:provisions of the Income Tax Act of
Guyana (Cap. 81.01) and the Corporation Tax Act of Guyana (Cap 81:03) during the
Exploration Period on income earned in Guyana. for any given tax year if the Affiliated
Company or Noti-Resident Sub-Contractor has conducted. business in. Guyana for one
hundred eighty 'thiree (183) days or less on a.cumulative basis in the tax:year of assessitent.

15.11 There shall be no tax, duty, fee, withholding, charge or other impost:applicable on intérest
15.12. The Expatriate employee of the Conttactor, Affiliate companies and the Subcontractorshall

@ Ifan expatriate employee-is liable to pay income tax in Guyana on income éathed:in
Guyana, stich expatriate employee shall pay such income tax at:a-tate equal té:the
current income tax rate of Guyana:

Page 38

Petroleum Agreement
Government of Guyana - Anadarko Pe

(ii) Notwithstanding any provision to the contrary in this Article, expatriate employees of
Contractor, Affiliated Companies or Non-Residetit Sub-Contractors shall not be
subject to the provisions of the Income Tax Act of’ Guyana (Cap. $1.01) and shall not
be liable for personal income tax in Guyana on income earned in Guyana for any
given tax year if the expattiate is physically present in Guyana for one hundred eighty
three:(183) days or less on.a ciimulative basis in the tax year of assessment.

15,13 Notwithstanding any provision to the contrary in this Article, assignments of any kind
between Conitractor and Affiliated Companies, as wellas.any assignmentiof: any kitid made in
accordance with this Agreement (including one to:an unrelated party) shall be exenipt from
any-duties or taxes, including income tax and withholding tax, which would otherwise be
payable in respect of the assignment;

15.14 An Order shall be made giving:effect tothe provisions ef this Article:in Statutory form: ard
language as specified in section 51 of the Act,

Page39

Petroleum. Agreemetit
Government-of Guyana - Anadarko >

Article 16 - Contracts and Assignments

16.1 The Contractor shall, upon request, provide to the Minister copies of
(a) contracts with respect to the sale-or disposal of Petroleum (including invoices issued
thereunder);

(b) any deed of assignment of an. interest of thé Contractor under this Agreement
pursuant to Article 25:

(ce) any instrument by which the Contractor pledges,

mortgages, encumbers or
hypothevates its interest under this Agreement or the C

Ontract Area.

Page 40)

Petroleum Agreement
Government of Guyana.- Anadarko ©

Article 17 - Domestic Supply Obligation

17.1

Terms for Crude Oil.

(a)

(6)

If the-Crude Oil requirements of the domestic market in Guyana (the “Crude Oil
Domestic Demand”) exceed ‘the Minister's total entitlement from all Crude Oil
production in-Guyana, then the Coiitractor shall be obliged together with any third
patties Which produce Crude Oil in Guyana, to: supply and sell. a-volumie of Crude Oil
to be used for such Crude Oil requirements in Guyana, caleulated on the basis of the
ratio Which theContractor's Lifting Entitlement to Crade Oi] bears to the:sum-of
Contraetor's Lifting entitlement plus the total entitlement of all other producers:in
Guyana subject to Article: 17.1(¢). The volume of Crude Oil whieh the Contractor
shall be requited tosell under this Arti¢le shall not exceed the Contractor's shareof
Profit Oil. The Minister shall give the Contractot notice.on-or priorto. April 1 ofthe
year preceding the Calendar Year in which the Government will have the said
requirement and the term of the supply shall be on a.Calendar Year basis wriless
otherwise agreed.

For the purpose of this Agreement, Crude Oil Dj
those quantities of Crude Oil:(i) used to produce,
in Guyana for end use by business and residentiAl of n
to produce. power in Guyana for end usé by bhsirles 4 i@l.cystomers in
Guyana, the amounts for ‘which shall be bhse u den verifiable
government statistics. Crude:Oil, refined products, pairod a
generation that aré exported from Guyata shall no
Domestic Demand.

The Contractor shall, in-any Year, havea right to supply out of Contractor's Lifting
Entitlement the proportion of the Crude Oil requiremerits of Guyana that the quantity
produced from the Contract Area bears to-thetotal production at the time-in Guyana.
to the extent that such requirement is. not satisfied from any contract entered into
prior to the date of commencement of production from the Contract Area. For the
purpose:of this paragraph, the teri“the Crude Oil requirements of Guyana” means
the amount by which, in. any Yeut, Cride Oil Domestic Demand: exceeds the
Minister's: total entitlement to all Crude Oil produced in Guyana, The Contractor
shall give the Minister ‘notice on or prior to April | of the Calendar Year preceding
the Calendar Year-in respect of which: Contractor wishes to exercise the aforesaid
right and the term. of the supply:shall be on a Calendar Year basis unless otherwise
agreed. Notwithstatiding the foregoing the Coritractor shall have the right to supply
the total amount calculated pursuant-to the foregoitig provisions,

Page 41

Petroleum Agreement er
Government of Guyana:- Anadarko

(c) The price payable for the:sale of Crude Oil pursuant to this Article shall be paid in

Unisal Soaee dl or ctu cumcony sears od ae ial be pin

4 Contractor within thirty (30) days of receipt of the Contractor's invoice by the

( Minister, and shall be determined. in accordance with Article 13, failing which

yf Contractor's obligations in respect of the Domestic Supply Obligations‘of this Article -

j 17 shall be suspended until payment is made good, at which-time deliveriesshall be

resumed subject to any alternative commitments that may hive been reasonably

{ entered into: by Contractor to dispose of the Crude Oil during the period of default in

i. payment. Contractor shall recover any amount due arid unpaid by the: Goverament,

Ee eae tt tee Agent Interest Raie, from the Governments Lifting Entitlement
‘Crude: Oil.

(@ Any sale of Crude Oil-as provided for in Article: 17,1(a) - () shall oecur at the
Delivery Point or such other pointas the Minister and the Contractor may mutually
agree,

(©) All terms-and conditions for the sale of Crude Oil purs
specified in a contract-of sale entered into between the My

172 Terms for Natural Gas.

(a) Ifthe Natural Gas requirements-of the domestic marke 2 ral Gas
Domestic Demand”) exceed the Minister's total entitl ; al Gas

parties which produce Natural Gasin Guyana, to supply and a

Gas to beused for such Natural Gas Domestic Demand in Guyana, edleulated on the

' basis of the ratio which the Contractor's Lifting Entitlement:to Natural Gas bears to
the sum of Contractor's Lifting entitlement ;plus-the total entitlement of all other
producers in'Guyana subject to Article 178 (). ‘The volume of Natural-Gas which the
Contractor shall be: required to séll this. Article shall not exceed the
Contractor's share of Profit Gas. ‘The Minister shal give the Contractor notice on or
prior to April 1 of the year preceding the Calendar Year in which the Government
will have the said:requirementand the term of the supply shall be‘ona Calendar Year
basis unless otherwise agreed.

For the purpose of this Agreement, Natural Gas Domestic, Demand shall consist of
those quantities of Natural Gas: used for domestic residential, ‘commercial. and
industrial consumption, including fuel used for domestic power generation. Natural
Gas: liquefied oF compressed in Guyana for export or used as feedstock for

al exports, such a’ itiethanol and fertilizer, shall not be considered part of
‘Natural Gas Domestic Demand.

(e)

(d)

@)

Any sales of Natural Gas to the domestic:markét shall be priced at eighty:percent
(80%) of No. 6, 1% low sulphur fuel oil price per MMBtu as published by Platt’s for
US. Gulf Coast FOB cargoes, plus freight to Georgetown, In the event ofa failureto
teach agreement on the price, volume and/or ‘terms of sale either Patty may submit
the dispute for sole expert determination pursuant to Article 26:3,”

The price payable for the sale of Natutal Gas:pub
United States dollars (or other currency as:may \
Contractor ‘within thirty (30) days of receipt oNhe
Minister, ad shall be determined in-aceatdance with
8 Obligations in respectof the Dork

y Coftractor shall teeover any amount due and unpaid by the Government,
Plus interest at the Agreed Thterest Rate, fron the Governments. Lifting Entitlement

Any sale of Natural Gas-as provided for in Article 17.2(a) - (e)-shall occur atthe
Delivery Point or such other point asthe Minister and the Contractor may mutually
agree.

Ai terms and conditions for the sale of Natural Gas pursuant this Article, shal be
Specified in a-contract of salé entered into between the Minister and Contractr.

Article 18 - Guyana Resources

18.1 In the conduct of Petroletim Operations pursuant to this Agreement the Cotitractor shall
require that the Operator give preference to:

(a) the purchase of Guyanese goods and materials, provided that such goods and

materials are available on.a timely basis-of the quality and in the quantity required by
Operator at competitive prices; and

(by the employinent of Guyatiesé Sub-Contractors in SO far as they-are commercially

competitive and satisfy the Operator's financial aiid technical requirenents and ‘meet
the requirements of Article 18.1 (a).

18.3

Page-44

Petroleum Agreement ‘oe
Government-of: Guyana-- Anadarko.
Article 19 - Employment and Training

19.1

Subject to the requirements of any law relating to immigration, Government shall provide the
necessary Work permits and other approvals required by the Contractor for employimient of
Expatriate Employees in Guyana for the purpose of Petroleum Operations.

Without prejudice to the right of the Contractor to select employees ‘and determine the
number thereof in the conduct of Petroleum Operations, the Contractor shall, require the
Operator to: employ.and encourage Sub-Contractors to employ Guyanese citizens having
appropriate qualifications and experience whenever and wherever possible,.

Duting éach year of the termof the Petroleum Prospecting License,.or any-renewal therenfier
the Contractor shall pay to GGMC the amounts-of:

Initial Period, Phase‘One: US$40,000.00
Initial Petiod, Phase Two: = US$40,000.00
First Renewal Period: US$40,000.00
Second Renewal Period: US$40,000.00

19.3 shall be paid ditéctly into bank accounts held.and controlled sy MieGEMCHContractor
shall verify such bank accounts aid GGMC agrees to cooperate “Assist and provide
Contractor any information it requires to.conduct such verification,

(ay to provide Guyanese personnel nominated by GGMC. with on-the-job training: in
Contractor's operations in Guyana and overseas and/or practical training at
institutions ‘abroad, particularly in the areas-of logistical platining for undertaking
Petroleum, Operations, seismic acquisition and: interpretation, economic analysis,
petroleum aécounting and contract administration:

(b) to send qualified Guyanese personnel selected by'GGMC on courses not exceeding
one: year at universities, colleges or other training institutions mutually selected by
Contractor and GGMC;

(@) to send Guyanese personnel selected by GGMC to conferences and seminars related
to the petroleum industry;

(d) lo purchase for GGMC advanced technical books, professional publications,
scientific instruments or other equipment required by GGMC,

Page 45

Petroleum Agréenent
Government of Guyana Anadarko S

Article 20 - Rights to Assets and Insurance

20.1 Rights to Assets

(a) The Contractorshall have the right touse free of charge assets previously installed by
the Contractor in. relinquished areas which:are required. for its operations in the
remaining portion of the Contract Area provided that in the everit of re-licencitig of
the relinquished area, such licence shall exclude the aforesaid assets.

(b) Subject to Article 20.1 (c) upon expiry or termination of this Agreement in
accordance with the provisions hereof, the Coniractor shall upon notification by
GGMC pursuatit-to Article 20.1 (dy (i):

(i)

(i)

(iii)

deliver to the Minister, free of'charge, in good orderand condition, (fairwear
and tearexcepted) all installations, works, pipelines, pumps, casings, tubings,
engines ‘and other equipment, machinery or assets of a fixed or pertnanent
nature constructed, used oremployed by the Contractorort ator in the
Contraet Area;

deliver to the Minister, free of charge, any fixed assets Be otguim:
Operations outside the: Contract Area and mg wable Asse oi by the

Contractor or Operator andused or employed i eet ] th Petfolgum
Operations and located in Guyana ‘for whieh-cos' r pyored
in: accordance: with Annex C herein; where: costs Pe fully

sell to the Minister any other assets owned by the Contractor or Operator and
used or employed by the Contractor or Operator in the. Contract Area or
elsewhere in Guyana in connection with Petroleutn Operations at a price
equivalent to the unrecovered cost of the assets.

« The above provisions of Article 20,1 (b) shall not-apply to:

@

Gi)

(iii)

Petroleum Agreement

assets: which are-still required by the Contractor or Operator for usein-tespect
of an.area in Guyana subject to another petroleum agreement:at the time of
expiry or termination.of this Agreement;

equipment and other assets rented or leased by Contractor-in Guyana;
equipment and other assets rented or leased. byContractor and imported in
Guyana for use in Petroleum Operations and subsequently exported

therefrom;

Page a6

Government of Guyana - Anadarko DB
Kt

(iv)

(vy)

Wi)

@

Gi)

Gi)

Petroleum Agreement

equipment and any other assets owned or leased by a Sub-Contractor;

hous¢liold goods and vehicles which:are the personal property of employees
of the Contractor and Sub-Contractor;

equipment and. assets otherwise not owned by Contractor or Operator.

The Contractor shal! notify the Minister of all assets acquired as provided in section4
of Annex C to this Agreement.

At least six (6) Calendar Months before expiry of the term of this Agreement,
within three (3) Calendar Months following notice of termination of this
Agreement or promptly following cancellation of all Licences; GGMC shall
notify:the Contractor of the assets:to be delivered or sold to the Government,

Subject to the terms: and the provisions of this Article, the Contractor shall
not, within oie (1) year of the date upon which it estima 1a ion
of this Agreement will occur, remove front the Conp
assets of a fixed or permanent nature which mighf b
Government under this Article without the conseqt
consent not to: be unreasonably: withheld.

Abandonment Programme-and Budget os

MA,
Guy

(aay Within sixty (60) days after the expiration of Meee | this
Agreement or the sooner relinquishtent of some or all of the
Contract: Aréa, the Contractor shall catry out to the Ministers
satisfaction an abandonmeit programme agreed with the Minister for
all installations and pipelines provided by Contractor under this
Agreement thatthe Minister elects not to have delivered up to him in
accordance. with Article 20.1(6), With respect to the area being
relinquished and/or facilities thereon, such abandonment programme
shall comply with and be limited to internationally accepted standards
prevailing-at the time of abandonment.

(bb) Concurrent with the submission of a Development Plan. as provided
in Article 8.4, the Contractor shall submit for the Minister's. approval
a.proposed abandonment programme and budget covering all such
installations and pipelines provided by Contractor under this
Agreement: ‘The abaridonment programme and budget may be
revised from.‘time to time with the agreement of the Minister to
account for any changes in the. Development Plan.

Page-47

Government of Guyana ~ Anadarko ®
(ec)

(dd)

(ee)

(£8)

(gg)

Petroleum Agreement
‘Government of Guyana - Anadarko.

The Minister shall act without unreasonable delay in reaching a
decision. on the Contractor's: proposal under Article 20.1(@)Gii)(bb)
and may approve or modify or impose conditions thereon. Before
modifyingor imposing conditions on the proposal, the Minister shall
notify the Contractor of the proposed inodification or conditions and.
give the Contractor the opportunity to make written representations
within sixty (60) days thereafter about the proposed modifications or
conditions. After taking into. consideration such representations the
Minister and the Contractor shall make theit best efforts-to niatually
agree on the proposed modifications or conditions of the
abandonment programme and budget. In the event that the Minister
and Contractor cannot.mutually-agree on the proposed abandonment
programme: and budget, either Party may by written notice to the
other Party propose that the dispute be referred for determination in
accordance. with the provisions of Article 26.

In the-event that the Contractor does not present-a timely proposal to
the Minister under Article 20.1(d)(iii)(bb) the Minister after-giving
thirty (30) days notice:to the Contractor of his intention to do so, may
prepare-an abandonment programme and budget for the Contract Area
ifthe Contractor does not present.a proposal by the-end of the thirty
(0)day period. When the Minister has:so prepared the abandonment
prograitime and budget, it shall have the same effect as if it had been
subitiitted by the Contractor and approved by the Minister.

abandonment programme and bud; shall be subject
to 'the-approval process in Article! E )+ ABYTEVisions to
the abandonment programme Sull ip a. gevision to
the guarantee referred to in Article 4

\
All funds required to ¢arty out the appr ept programme

abandonment are incurred.

All costs: included inthe approved abandonment programme and
budget'shall be recoverable as.operating costs on a-unit of production
basis. Commencing during the period when the abandonment
programme and budget is approved. The amauwiitto be recovered ina
respective period shall be calculated by dividing the approved
abandonment budget by the estimated ultimate recoverable reserves,
which may be revised from time to time based upon the actual
performance of the Field(s) and nvultiplying the result by the units
produced in the period.

Page-48

B
tiv)

(vy)

20.2 Tnistirance

(bh) Contractor shall deliver'to the Minister within seven (7) daysafterthe
date the abandonment programme and budget are approved an
undertaking from Contractor’s immediate parent company stating'that
such:parent company shall ensure provision of finaiicial and technical
resources ‘necessary to conduct the approved abandonment
programme. The amount of the financial undertaking shall be-equal
to the amount recovered under Article 20.1(d)(iii)(eg) less any
amounts Spent under the approved abandonment programme.

Gi) Notwithstanding the provisions of Articlé 20.1(d)\(iii)(f, in the event
the Minister elects to have-all or a-portion:of the:facilities delivered
upto him inaccordance with Article 20.1(b), the Contractor shall pay
the Minister.at thetime of transfer the amounts stipulated in the latest
approved abandonment budget for the transferred ‘facilities. Upon
transfer -and receipt of the funds, the’ Minister shall assume all
responsibilities for the transferred ‘facilities and their abandonmetit
and shall hold the Contractor harmless against any liability with
respect thereto.aceruing after the date of such transfer to the Minister,

Subject «to: Article 20.1 (c),.in the event that the Ga
assets pursuant to this Article, the. Governmeny
with respect to such assets, arising from and.4

Shall not direct the Contractor to remove oral want
to regulation 9 (1)(a).of the Regulations, The Go dgmniify
and hold Contractor harniless for-any and ale’ may
arise from the use or abandonment of any asge fer’ tho/date of

acquisition by the Government.

Assets not acquired by the:'Government pursuant to this Article may besold
or otherwise freely disposed of by: the Contractor subjectto Article 21.2 and
the Regulations.

(a) The Contractor‘shall effect at all times during the term.of this Agreement, insurance
as required by applicable laws, rules, and regulations and:of such type:and in-such
amount as is customary in the international petroleum industry in accordance with
good oil field practice appropriate for Petroleum. Operations in progress in respect of
but not limited to:

@
(ii)

Petroleum Agreement

loss:or damage to all assets-used in Petroleum Operations;

pollution caused. in. the course of Petroleum Operations for which the
Contractor or the Operator: may be held responsible;

Page49

Government of Guyana - Anadarko i)
III'S’ AA

(iii) loss-or damage to property or bodily injury suffered by any third party ih the
course. of Petroleum Operations for which the Contractor may be liable to
provide an indemnity pursuant to Atticle 2.4;

(iv) the: Contractor's and/or. Operator's liability to its employees. engaged in
Petroleum Operations.

To the: extent permitted by applicable laws, rules and régulations, :such
insutarice may be provided through Contractor’s affiliate insurance company;

(b) Subject to. the Minister's approval, which shall not be unreasonably withheld, the
Coiitractor, notwithstanding the provisions of Article 20.2(a), shall have the right to
selfinsure all or part of the aforementioned insurarices in Article 20.2(a).

{e) The Contractar-shall require the Operator 16 Carry-and to endeavour to Have its
Sub-Contractors carry insurance:of such type-and in such:amount as-is eustoniary in
the international petroleum industry in wecordance with good oil field practices,

Page 50:

Petroletim Agréenient
Government of. Guyana - Anadarko ie

Article 21 - Import Duties

21.1

21.2

21.3

The Contractor, and the Sub-Contractors engaged in Petroleum Operations shall be permitted
to import, freeof duty, VAT orall or any other duties, taxes, levies or imposts, all equipment
and supplies required for Petroleum Operations including but not limited to drillships,
platforms, vessels, geophysical tools, communications equipment, explosives, radioactive
Sources, vehicles, oilfield supplies, lubricants, consumable items (other than foodstuffs or
alcoholic beverages or fuel), aswell as-all items listed on. Annex D, The aforementioned
items, ineluding but not limited to the items listed 6h Aiinex D, shall be deemed approved
and certified by. the Chief Inspector to be foruse solely in catrying out Petroleum Operations.
The Contractor-shall give prior notification to the Minister of Sub engaged in
Petroleum Opetations,

(a)

Subject to Article 20, any of the items imported into Guyana may, if ino longer required for
Petroleum Operations hereunder, be freely exported at any time by the iniporting: party,
without the payment-of any export duty or impost; provided, however, that of the sale-or
transfer by the importer of any such’ item to any person. in Guyana (other than. the
Government) import duty shall be payable by the importer on the value:theteof at the date of
such sale or transfer as determined by the Customs and Excise: Department in accordance
with their applicable-rules,

Each Expatriate Ernployee of the Contractor (including any Affiliated Company) and. of
Sub-Contractors, who'have been assigned to workin Guyana for the Contractor or its Sub-
Contractors shall be permitted, Subject to the limitations and conditions set out in the
Cuistoms Act, to import into Guyana free of import duty and taxes within six (6) months on
first arrival his personal and houschold-effects including one (1) motorvehiele per Expatriate
Employee of Contractor (including any: Affiliated Company) and of Sub-Contractors;
provided, however, that no property so imported by the employee: shall bé sold by ‘him in
Guyana except in accordance with Government regulations and upon the payment of the
preseribed customs duties. Any importation or replacement of motor vehicles by Expatriate
Employees of the Contiactor (including-any Affiliated Cothipany) and of Sub-Contractors,
shall be-a matter fot consultation with the Minister.

Each Expatriate Employee of the Contractor (including. any Affiliated Company) aiid of Sub-

Conttactors shall have the right to-export from Guyana, free-of all duties.and taxes, and at
any time, all of the items imported under Article 21:3.

Page-5]

Petroleti Agreement
Goverment of Guyana:- Aiadarké D
Article 22 - Foreign Exchange Control

22.1

22,3

The Contractor shall, during the term of this Agreement have the right;

(a) toretain abroad all foreign exchange obtained from the export salés of Conitractor's
Petroleum and to remit and retain abroad all foreign exchange eartiéd from sales of
Petroleum or assets in Guyana;

(b) to finance Petroleum Operations hereunder in any currency through any combination
of equity, inter-affiliaté or third party loans, inter-compariy open accounts, or
production:payments but no payments:of principal or interest in respect thereof shall
be:made from any source in Guyana other than the bark accounts referred to in
Article 22.1 (@);

(e) to‘open.and maintain bank accounts denominated in Guyanesedollars and/or United
States dollars in Guyana and freely dispose:of the sums deposited therein without any

(qd) to-open and maintaiiy bank accounts in any foreign curresicy uf i
may be credited without restriction and freely dispose of apy dui
without restriction and without any obligation to convert?
part of thé: said amounts, save that such accounts shall n
proceeds of the sale.of any Guyanese currency without the coms
Guyana;

(e) to purchase and, with the approval of the Bank of Guyana, to sell Guyanese ‘currency,
through the authorized. banks, without discrimination, at the rate of exchange
determined by the Bank of Guyana for authorized banks at thé time of purchase or
sale.

Expatriate Employees of the Contractor or of Affiliated Companies and.of Sub-Contractors
engaged in Petroleum Operations shall be subjected to all Exchange Control Regulations that
may be in effect from. tithe to. time, Expatriate. Employees of the Contractor and Sub-
Contractors. shall be entitled to. remit freely abroad any portion of their salaries paid in
Guyana and any investment income that may be earned on the portion of their salaries paidin
Guyana.

Where Contractor, Affiliated Company or Sub-Contractor by notice: in: writitig to. the
Commissioner General, Guyana. Revenue Authority has guaranteed the full and proper
discharge by an Expatriate Employee engaged in Petroleum Operations of his liability to
income tax under the laws of Guyana, that Expatriate Employee shall be-entitled to receive
payment of the whole or any part of his remuneration in the country:in which he is normally
resident.

Page 52

Petroleum Agreement
Government of Guyana Anadarko -)
Article 23 - Accounting. and Audits

23:1

bo
we

bo

ie)

iy

The Contractor shall be responsible for maintaining accounting records relating to Petroleum
Operations under this: Agreement in uceordance with the Accounting Procedures:set out itt
Antex C hereto.

The Ministershall have the right to audit the accounting records of the Contractor in respect
of Petroleum Operations in accordance with Accounting Procedure:

Nothing it this Article shall be construed as limiting the.right of Government or any officer
of Governinent pursuant to any’statutory power to audit of cause to be atidited the books of
the Contractor.

Page 33

Petroleum Agreement @

Government of Guyana - Anadarko
Article 24 - Force Majeure

24.1

24.2

Any non-performance or delay in performance, wholly or in part, by any Party hereto or any
of its obligations under this Agreement or in fulfilling any condition of any Licence granted
to such Party or in meeting any requirement of the Act or Regulations and any Licence issued
thereunder, shall, except for the payment of monies due by Government to Contractor or
monies due to Government under section 43 (4) of the Act (unless such failure to pay is
prevented by any action of the Government), not be a breach of this Agreement, the Licence
or the Act and Regulations if and to the extent that such non-performance or delay, wholly or
in part, is caused by Force Majeure as defined in this Article,

In this Article, the term “Force Majeure” shall mean any event beyond the reasonable control
of the Party claiming to be affected by such event which has not been brought about at its
instance and which has caused such non-performance or delay in performance and, without
limitation to the generality of the foregoing, includes acts of God, natural phenomena or
calamities, earthquakes, floods, tsunamis, epidemics, quarantines, fires, wars declared, or
undeclared, hostilities, invasions, blockades, riots, strikes, insurrection, civil disturbances,
mining of the seas, piracy, international disputes affect} ars
any governmental action or inaction, that would prevent h
ability of the Contractor to export Petroleum (exc

f an obligation or
icle 14.5).

ly

fi
Where any Party is claiming suspension of its obligations ona 4
Party shall promptly notify the other Parties in, writing ofthe ence thereof giving
particulars of the Force Majeure and obligations affected. Rach Bats
the other Parties as soon as the Force Majeure has ‘been
from carrying out its obligations hereunder. *

Where a Party is prevented from exercising any rights or performing any obligations under
this Agreement due to a Force Majeure, the Minister hereby agrees pursuant to section 43 (3)
of the Act, subject to the proviso therein, that a period of additional’ time necessary for
restoration of damages caused during a Force Majeure delay shall be added to the time
allowed under this Agreement for the performance of such obligation and for the
performance of any obligation or the exercise of any right dependent thereon and to the term
of any Licence issued pursuant to this Agreement. In the event the Parties cannot agree on
whether the occurrence of the event in question is considered a “force majeure” event, or if
the Minister does not agree an additional time period should be added, pursuant to section
43(3) of the Act, then a Party may refer the dispute to Arbitration pursuant to Article 26, to
determine the nature of the “force majeure” event and its influence on the contractual
obligations of the Party concerned. The Contractor shall have the option of terminating this
Agreement without any further obligation if Force Majeure exceeds one (1) year.

Page 54

Petroleum Agreement Q
Government of Guyana - Anadarko baat
24.5 Without prejudice to the other provisions of this Article, the Parties:shall meet to discuiss the
consequences of the: Force Majeure and the course of action to be adopted ih the
circumstances.

24.6 The Government shall not invoke Force Majeure-due to any order, regulation: or Written
directive of the Government which affects the Government's performance of its obligations
under this Agreement,

Page 35

Petroleum Agreement >
Government of Guyana = Anadarko
Article 25 - Assignment

25.1

25.3

25.4

25.5

Subject to the regulation 20 of the Regulations, the Contractor shall not assign. or transfer in
Whole or in-part, any of its rights, privileges, duties.or obligations under this Agreement, or
any Licence issued pursuant to’ this Agreement, to. any person, firm or corporation, without
the prior written consent of thie Minister.

The Minister shall give his consent under Article 25.1 where:

(a) the. assignment or transfer-will not adversely affect the performance or obligations
under this Agreement;

©
oO
AS

(b) the. assignment is not contrary to the interests of Guyan;

(¢) subject to:(a) above, the. assignment or transferistoan pe pany.

In the event that the Minister does not give his consent or doeyho
assignment or transfer by Contractor -within sixty (60) days of receipt.of su
consent shall be‘deemed to haye been given by the Minister. SOE YANAL

Any assignment made pursuant to this: Article shall bind ‘the assignee to all the tettis-and
conditions hereof and the terms and Conditions of any Licence: issued pursuant to: this
Agreement unless otherwise agreed, and as4condition to any assignment, the assignee shall
provide an unconditional undertaking 16 the: Minister to assume: all obligations: by the
Contractor under this Azreement or any Licence issued pursuant to-this Agreement.

An application for ‘assiginmént. or transfer of’ a. Licence shall be tnade it accordance with
Form E of the schedule specified in. the Regulations. The applicant shall submit such
additional information relating to the intended assignee which the Minister may reasonably
require to enable him to. dispose of the application,

Page 56.

Petroleum Agreenient
Government Of Guyana = Anadatke.
Article 26 - Sole Expert Determination and Arbitration

26.1 The Parties shall make reasonable efforts toresolve amicably:all Disputes by negotiation, A
notice of the existence of a Dispute shall be given by a Party to another Party in accordance
with Article 33. Inthe event that no agreement is reached within sixty (60) days after the
date on. which a Party notifies the other that a Dispute exists; or such longer period. as
specifically: agreed by the Parties, any Party shall have the tight to have such Dispute
determined by arbitration or a sole expert.as provided for in-this Article 26.

26.2 Any claim, demand, cause of action, dispute, or controversy arising out of or in connection
with this Agreement, including: any question regarding its formation, existence, validity,
enforceability, performance, termination, or alleged. breach (“Digpate ghich cannot be
settled amicably by negotiation shall be resolved by binding
pursuant to:Article 26.3, Article:26.4 or Article 26.6, which

26.3 Any matter required to’ be referred to.asole expert for detd ; “Ys Acieement,
including under Articles 5.4, 8.5, 12:2(aj(i), 13.4, and-aily i the: Parties
expressly agree in writing to refer to a sole expert, shall\be \ef ‘gy
determination, by a Party giving notice to such effect pursua’
shall be appointed by agreement between the Parties, and in the SwEn¥é
on the solé expert within thirty (30) days.after receipt of the written notice from any Party
propositig the appointment of a sole expert, such expert shall be appointed. by the
International Centre for Expertise of the International Chamber of Commerce (“ICC”). A
Sole. expert shall be an independent and impattial. person of international standing with
televant qualifications and experience. ‘The expert, once appointed, shall have tioex parte
communications with any of the-parties tothe Dispute concerning the expertdetermination or
the underlying Dispute. The Parties shall cooperate fully in the expeditious conductiof such
expert determination aiid to provide: the expert with access to all facilities, books, records,
documents, information and personnel necessary to make a fully inforried decision in an
expeditious manner: The sole expert shall act as.an expert and not as an arbitrator or
mediator, aiid shall endeavor to resolve the Dispute within thirty (30) days: of his
appointment, but no later than sixty:(60) days after‘his appointment, ‘The sole expertshall
degide the manner in which any determination is.made, but in any event shall accept-oral
and/or written submissions. and arguments frori the Parties, All correspondence,
documentation-and information provided by a Patty to the sole expert shall be copied to the
other Party, and any oral submissions to the sole expert shall be made in the presence of all
Parties and ‘each Party shall have a tight of response. ‘The decision of the sole expert on
matters referred to him-shall be-final and binding on the Parties. The Parties shall refer any
Dispute arising out of or telating to sich expert decision, including enforcement thereof, to:
arbitration pursuant to Article 26.4 or Article 26.6, whithever applies,

Page ‘57

Petroleum Agreement
Government of Guyana:+ Anadarko O

26.4

i
DY
ur

26:6

Subject to the provisions herein, the Parties hereby: consent to submit t6 the International
Centre for the Settlement of Investment Disptites (ICSID) any Dispute relating to orarising

as the Convention”), It is hereby stipulated that the transaction to which this. Agreement

relates is. an investment within the meaning of the Convention. The Government hereby

If the Secretary-General of ICSID:tefuses to register a-request for atbit a
of arbitrators constituted pursuant to. Article 26.4 above determines thatadigniue}s o fide
of ICSID's jurisdiction, either Party may. request arbitration of th org three
arbitrators pursuant to the Arbittation Rules of the United “Natio isgion On
International Trade Law (UNCITRAL). The Aitierican AXbi i
administer the arbitration under the UNCITRAL Avbittation Ri eX4MA shat act as the
appointing authority when the UNCITRAL Arbitration Rules call for an appointing authority,

The-seat of the-arbitration proceedings purswant-to-this Article 26 shall be Washington DC,
United States of America, however, hearings may be held at such other place asthe Parties
may agree to in writing. The arbitration Proceedings: shall be: conducted in the English
language.

Thé fees and expenses.of'a sole expert (as well ag the charges-for the-use of ICSID or other
facilities) shall be borne equally by the Contractor aad the Government, Each Party stall

award until the award is paid in full, Interest shall be calculated at the Agreed Interest Rute,
The arbitrator(s) shall render a decision within six (6) months after having been confirmed,
or such other time ‘as the Parties May: agree.

Page 58

Petrolewin Agreement
Governmetit of Guyana - Anadarko er
26.8 The decision of a majority-of the arbitrators:shall be final'and binding on.all the Parties and
judgment on the award may be-entered by any court of competerit jurisdiction.

Page59

Petroleum Agreement
Government of Guyana~ Anadarko PP

Article 27 - Applicable Law

27.1 This Agreenienit shall be governed by, interpreted

of the Republic of Guyana, and, consistent with
applicable: or appropriate, includiry
international petroleum industry,

and construed in accordance with the laws
such rules. of international Lavy
ig the generally accepted customs and usa:

as may be
ges of the

Page 60

Pétroleum Agreement
Government of Guyana--.Anadarko

Article 28 - Protection of the Environment

28.1

28.4

28.5

28.6

Tn accordance with the Environmental Protection Act, 1996, the Contractor shall obtain an
environmental authorization.as required from the Environmental Protection Agency and
comply with the provisions of that Environmental Protection Act in relation to any-activity of
this Agreement that is governed by that Environmental Protection Act.

The Contractor is precluded from initiating any exploration or development activity on those
areas. outside of the Contract Area which the Environmenital Protection Agency may
determine to be sensitive or protected,

in flirtherance of regulation 6 of the Regulations in the conduct of Petroleum Operations the
Contractor shall take necessary and adequate’ precautions, in accordance with good
international petroleum industry practice, against pollutiow and for the protection: of the
environment and the living resources of the rivers:and sea.

reasonable measures in-aceordatice with good internationAl pet practiceta
disperse it
inanenvironmentally-acceptable manner, The Contractor sha i be obligated fo rgmedy or
clean up. pollution or environmental damage of any eNth xisted ér to the
commencement of Petroleum Operations by the Contractor orarises eGnsegwence-of pre-
existing environmental conditions, “on

The Contractor shall notifythe Minister forthwith ii the event of. any emergency or accident
arising from Petroleum Operations affecting the environment and shall take such action as
may be prudent aiid tiecessary in accordance with good international petroleum. industry
practice in-such cirounistances.

Ifthe Contractor does not.act promptly pursuant to Article.28.4'so-as to control or clean up
any pollution within a reasonable period specified by the: Minister, the Minister miay, after
giving the Contractor reasonable. notice in the circumstances, take any actions. whieh are
hecessary. in accordance with good international petroleum itidusiry practice and ‘the
reasonable:costs and expenses of such actions shall be borte’by the Contractor.

Page:61

Petroleum: Agreement BQ
Government of Guyana - Ariadarke

Article 29 - Termination and Cancellation

29.1

29.2

29.4

This Agreement shall be deemed to have been termindted if the Petroleum Prospecting
Licence granted. to the Contractor pursuant to Article 3 and every Petroleum Production
Licence gratited to the Contractor under Article 8 has either expired or, under and it
accordance with the: Act and.any relevant provision of this Agreement, been surrendered by
the Contractor or lawfully cancelled bythe Minister pursuant to section 42 of the Act but
Save as aforesaid, shall continue in full forée and effect solongas the Contractor céritinues to
hold any of the said Licenwes.

Should any issue arise between the Parties as to whether the Contractor is iti default and such
issue cannot be amicably settled by consultation between the Parties and a dispute thereon is
referred for resolution pursuant to Article 26, this Agreement and the-said Licences shall
continue in force pending resolution of such dispute,

Pursuatit to. section:-42 of the Act, the Minister shall not cancel a Licence on. the basis of
default unless the Minister has, by notice served on the licensee. given not less than thirty
(30) days notice of'such intention and ‘the basis of default, In the notice the Minister shall
Specify a reasonable date, not less than Sixty (60) Business Days, before whith the licensee
may submit-a written response or: remedy the default,

On'termination of this Agreement, or cancellation of. any Licence as.aforesaid, the tightsand
obligations of the Parties shall cease by the tettitination or cancellation, but such
terinination, or cancellation shall:not affect any right of action existing or liabilities incurred
by a Party before the date. of termination or cancellation, and any legal proceedings’ that
might have been commenced or continued against.a Party may be commenced oreontinuéd

inst it. ple Pe
against it. Ke DEEDS fen

Payo 62

Petroleum Agreement
Government-of Guyana Anadarko €

Article 30 - Effective Date

30.1 The Effective Date shall be the date on. which this Agreement is duly signed.

Page 63

Petroleum: Agreement
Governnient:of Guyatia - Anadarko

e)
Article 31 - Miscellaneous

31.1

31.2

31.5

31.6

31.7

318

The Government assures the Contractor that the. Contract Area lies entitely within the
territorial limits of Guyana and that Guyana has sovereignty over such area. The
Government shall continue to-assert its tightto the entire Contract Areaand seek to resolve
current or future claims, if any, by other States that impugn any portion of the Contract Area.
The Government shall also. usé its best efforts to permit due observance: of the:terms and
conditions of this Agreement by both Parties. Both Parties undertake not to take any-action
inconsistent with the terms and conditions.of the Agreement

This Agreement shall not be. amended. or modified in any respect except by written
agreement entered into by all the Parties which shall state the date upon which ‘the
amendment-or modification shall become effective.

Inthe event of any conflict between any provisions in the main body of thi Agreement-and
any provisions in the Annexes, the provision in the mait body 2
ty

az

The headings of this Agreement are forconvenience of refer
into account in interpreting the terms:of this Agreement,

A reference to the-singular in this. Agreement inchides.a 1
versa,

The provisions of this Agreement shall inure to the benefit ofand be bi
and their permitted assignees.and successors if interest:

upon the Parties

No waiver by any Party ofany one or more obligations or defaults by-any other Party:shall be
consthied asa waiver of any other obligations or defaults whether of like arof'a different
character.

This Agreement'supersedes and replaces:any previous Agreement or understanding between

the Parties whether oral or written on the subject matter hereof, prior to the date of this
Agreement,

Page 64

Petroleum Agreement
Goverment of Guyana - Afiadarko >

Article 32 - Stability of Agreement

32.1

32:2

32:3

Except as: may be. expressly provided. herein, the Government, shall not amend, modify,
rescind, terminate, declare invalid or unenforceable, require renegotiation of, compel
replacement or substitution, or otherwise seek to\avoid, alter, or limit this Agreement without
the prior written consent of Contractor.

After the signing of this Agreement and in conformance with Article 15, the Government
shall not increase-the economic burdens of Contractor under this Agreement by applying to
this Agreement or the operations conducted thereunder any increase of or any new petroleum
related fiscal obligation, including, but not limited to, any new taxes: whatsoever; any new
royalty, duties, fees, charges, value-added tax (VAT) or other imposts.

If at any time-after the signing of this Agreement there is.a change in the laws of Guyana
whether through the amendment of existing laws (including the hydrocarbons law, the
customs code or tax code) or the enactment of new laws ora change having the force of law
in the interpretation, implementation or application thereof (whether the change is specific to
the Agreement, the Contractor or of general application) and such change has a materially
adverse effect on the economic benefits, including those resulting fromthe fiscal regime
provided by this Agreement, accruing to the Contractor hereundg heAchn
Agreement; the Government shall promptly take any and all-affip
lost or impaired economic. benefits to Contractor, so that Gontfa e Same
economic benefit under the Agreement that it would have rece} ved ppiont , inlaw
orits interpretation, application, or implémentation: The'fores obii alvineJude
the obligation to: resolve promptly by whatever means may ke y
anomaly between this Agreement and anysuch new or amended fegisla luding by way
of exemption, legislation, dectee arid/or other authoritative acts.

Inthe event that Contractor's overall economic benefits have been materially and adversely
affected by actions. or changes: as set forth above in Section 32.3, whether directly or
indirectly, Contractor may notify: the Government in-writing, The Parties shall then meet
within thirty (30) days after such notification with the objective of reaching agreement on a
remedial action 10 betaken by the Government, whether by exemption, legislation, dectes
and/or other authoritative acts or by amendment to the terms of the Agreement. Ifthe Parties
ate unable to resolve their differences within one hundred twenty (120) days after Contractor
has isstied the aforementioned. notification, then the ‘Contractor may refer the matter to
arbitration ii accordance-with Article 26. In such:case, the arbitral tribunal is authorized to
modify the Agreement to re-cstablish the economic. benefits under the Agreement to
Contractor described in Arti¢le 32.3, or in the event ‘this is not possible, including for
example where such dispute would not qualify or constitute‘ legal dispute under Article: 25
of the ICSID Convention, to award damages to: Contractor that fully compensate it for the
loss-of economic benefits under the Agreénient, both historical and future losses.

Page 65

Petroleum Agreement
Goverment of Guyana ~ Anadarko

Fe e

Article 33 - Notices

33.1 Allnotices and other communications to be given-under this Agreement shall be deemed to
have been made properly if delivered in:person in writing, mailed with charges prepaid or
sent by facsimile, by one Party to the other at their-respective addresses in Guyana:as set
forth below and copied to their overseas addresses... Any such noticeor communication given
as aforesaid shall be deemed to have been. given:and received at the time of delivery (Gf
delivered by hand or by courier) orat'the time of receipt (if transmitted by facsimile):

The Minister Responsible: for Petroleum

c/o Guyana Geology And Mines Commission
Upper Brickdam, Stabroek,

P.O. BOX 1028, Georgetown, GUYANA,

Attention: Commissioner, GGMC.
Telephone 592-225-3047
Facsimile: 592-223-5223

The Company Seeretary/Director

ANADARKO GUYANA COMPANY

c/o 62 Hadfield and Cross Streets, Werk-en-Rust,
Georgetown, GUYANA

Attention: Anadarko Guyana Company representative
Telphone: 592-227-7814
Facsimile: §92-225-7996

33,2 Any Party may, by notic provided hereunder‘to the other Parties:and GGMC change‘its
address and other particulars for notice purposes.

IN WITNESS whereof the Parties have caused their duly authorised representatives to set their hands
atthe City of Georgetown, in the Republic of Guyana inthe presence’of one another the day and year
first above written.

Signed by The Minister Responsible:-For Petroleuny
Representing the:Government of the Republic:ofjGuyana.

Petroleum Agreement
Governmentof Guyang - Anadarko

PY of the
sin the

a TRUE CO
was register

ANNEX A
DESCRIPTION OF PROSPECTING AREA

Description: of area to be granted under Petroleum Prospecting Licence pursuant to: Article 3 of the Petroleum
Agreement

The area comprises approximately 19;828 sq. km- described herein consisting of gratictilar blocks identified herein
shown on Block Reference Map at Annex B

Latitude and Longitude Measurements are North and West respectively,

POINT NO. LATITUDE ~ LONGITUDE | POINTNO. | LATITUDE LONGITUDE

q ‘| 10500 N | Sea500 Ww B 10° 50.00°N “57° 40.00 W
2 ~ 40°10.00 N 59° 25.00" W 23 i | 6° 3500 Ww |

[3 10 1000N | 5e*so00 W 24 (y 5735.00 W

4 10° 20.00°N 58" 50.00 W 25 57° 25.00 W
5 10°20.00N | Se°3500W 26 if 57° 2500 W |

6 40° 25.00'N §8°35.00 W oF f. 57° 30.00' W

7 10° 25.00 N 58° 20.00 W | 28 | 9° 2000'N 57° 30.00 W
[ & 10°30.00' N 58°2000W | 28 |S 3000 N 58° 1500 W |
9 ~ 0° 30.00'N 58° 10.00 W 30 P2500N | 58° 1500 W |

O50 NN al 58°10.00W |  3f 9° 25.00'N 58° 20.00 W

11 10° 35.00'N 58°05.00 W 32 9°30.00'N 58° 20.00 W

12 | 40-4500" N 58° 05.00 W 33. 9 30.00N | 58° 2500 W
“3 ‘| 10°-45.00'N 58° 00.00°W 34 SOON 58° 25.00 W

i 4 10° 50.00 WN 58° 00.00 W 35 5000N | 58°3000 W
| & | ‘soon | Sr S500 w % | 9° 55.00 N 58° 30.00 W

16 | 40°S500N | 57°S5.00 Ww [ 7 | 9° S5.00'N 58° 45.00 W

17 10° 55.00 N 57° 50.00 W. 38 10° 00.00'N | 58° 4500 W

18 TPOO0IN | 87° 5000 W 39 10° 00.00 N 58° 55.00 W

| 19 r 11° 00.00 N- 57° 45,00 W 40 10°O5.00'N | 58° S500 Ww
20 10°55.00'N | 57° 45.00 W BS

2 ~ 10° 55.00 N 57°-40.00' W
~ ~ —L.. ~

B aw

DESCRIPTION OF CONTRACT AREA (CONT'D)

The: following five:(5) minute: by five (5) minute square graticular blocks describe the ‘area. These blocks areshown
on the Map attached

|
|

BlockEe | 128 -132 _ _ _ _
BlockFF | 48, 80, 74, 72, 81-84, 90-96, 99-108, 111-132, 134-144 ee
| BlockGg 7 | 3,.14-16, 25:29; 37-43, 49-55, 61-67, 73-79, 85-91, 97-103, 109-115, 121-127, 133-139
| Block 8 4-42, 19°24, 32-36, 44-48, 56-60, 68-72, 81-84, 94-96 ee |
[Block iF 7, 13-19, 25°31, 37-43, 49:55, 61-67, 73-79, 85-91, 103

8S «09
‘DEM | eek Foun | oN | ster | onee | des | eek | Sen | Spti-| oan | wyee-| seen f 9561 avs winjegs

ujuuony sxaiepy lay
ViEE upseg sure 000 00"
sees

8

CI
”

LE AB NOS OWCE WHA auSeaM |

. Yao -owBG@uavoissiwaies svn | %

¥ wioouer izes) owe
‘tseeez (265) PHEORS

‘ponszt ies) AL

ous ano ehh unestve¥s apy andy | DF
UolssuUtag sauiy 9 ABO}O99 BURNS

BY souolsmuKIOD — UeAT Laie | te
NOILVRMOINI WaHiens dos

fa

w=fefelathtatatatate

i oe ae

#|2| 8) #/ 8/2]
&| 252

=

i
A

MLE
ETRE

s4k9 | 300,

/¢a00E | eae | eaves |eanee |oasEt | eaees |wacet | wane | 93st: | saved | eaten

aaa | sat i Peazet | aut easen |oaers | waves fieacés | waace | wanes |wavey |maees | saezi.| exis

2
g

Soon sori i | sae | vai #54 | anos Poa | aie | vais |eanvu fase [savas | ones | vei anes epee eas

B/ 3

SS

i|3
i

s
a

sa wit | on to i se save ite

Mane | unec | tore | Boece Soca] same Dy bo

sonst
Tae es ed

€/$\ 8/7

Se6e | 1408

Fa nate ae

S86T 30 suoRenday Wanjoneg ey 40-7 Wed OFIUENSING
Suedwnoy wuring oxzepeny
aauay] WONSHPOAY  MONKAOidYY mNDpoRIg A04
wxouay:
deqy 90a 9y MOET
MOFSSIMEMUO’) SaUTTY Puy XBojoay HUvANS

ose ser

Co og

HEE

Jeoee f aave:| vace:

ABBA 6

Flelelsiele]
efle/efeiele

‘Conf wate: | ae

ANNEX C - ACCOUNTING PROCEDURE
This: Annex is part.of this Petroleum Agreement (hereinafter referred to a8 "the Agreement")

SECTION 1 «GENERAL PRO

1.1 Definitions

Por the putpoxe of this Accounting Procedure the terms used herein which aredefined in the
Agreemetit dr ‘in ‘the Act shall have the same meaning when used in this Accounting
Provedure

12 Documentation Required tobe Submitted by the Contractor

(a) The Contractor shall keep'the accounts, operating records tatements
relating to the Petroleutn Operations:

(@ in accordance with the tetins of the Agige: nting
Procedure;:and
(ii) in-such form as may be agreed ftom time to tithe which

shall identify the categories: af vosts, expenses i id credits
classified in Sections 2 and 3 of this.Antiex.

(b) Pursuant to (a) above, the Contractor shall make quarterly Statements relating tothe
Petroleum Operations including:

@ Production Statement (Seé Section 5 of this Annex).

ti Value-of Production-and Pricing Statement (see Section 6 of this Annex).
(iii) Statement of Expenditures and Receipts (see Section 7 of this Annex),
(iv) Cost Recovery Statement (see Section 8 of this Annex),

{v) End-ofYear Statement (sée Section’9:of this Annex).

(i) Budget Statement (see Section 10 of this Annex).

13 Language. Units of Account and Exchange Rates

(a) Accounts shall be maintained in Guyanese: dollars and United States dollars;
however, the United States dollars accounts will prevail in case of conflict. Barrels

Antiex CPE 1

Petroleum, Agreement
Government of Guyana - Anadarko -
¢

shall be‘employed for measurements of production of Crude Oil required under the
Agreement and this Annex. Standard cubic feet (scf) shall be employed for
measurements of production of Natural Gas required under the Agreetnent and this

Annex, The languageemployed shall be English,.

(b) Should there be any gain or loss from excharige of cutfency, it will be credited or
charged to the accounts‘under the Agreement.
©

(i) —_Athounts received and costs, expenses and expenditures made in wurrencies
other than United States dollars or Guyanese: dollars shall be converted into
United Statesdollars by using the relevant foreign exchanige rate published in
the Wall Street, Journal on the first business. day following the Month i
which the relevant transaction occurred,

Gi) — Amounts:received and costs, expenses and expenditures ‘made in Guyanese:
dollars or in United States dollars shall be converted from-Guyanese dollars
into United States dollars or from United States d esedollars
on the basis of the average‘of the buying and between
the currencies in. question as determined of
Guyana, prevailing on the last Business Day: ceding
the Calendar Month that:the relevant transact{o

Gi) The actual exchange rates applied in accordaridg se (c) (i)
above.and, where relevant, sub-section 1.3.(¢) (i) bCideytlified in
the relevant Statements required under sub-Sectio

14 — Payments
(a) —_ All payments: between the Parties under the Agreement shall, unless otherwise
agreed, be made in United States dollars and through a bank designated by the
receiving Party,
(b). All sums-due under the Agreement duting any: Calendar Month shall, for each day.

ES

‘such sums are overdue bear interest at the Agréed Interest Rate.

‘The Minister shall have the-tight to audit upon ninety (90) days written notive, at his
sole-cost and expense, actounts and records of the Contractor, maintained hereunder
with respect to each Calendar Year within two (2) years from the end of each such
Year. For purposes of auditing, the Minister may audit, examine and verify, at
reasonable times during normal business hours butnot more than: onee per Calendar

Annex C Page 2

Petroleim, Agreement
Government-of Guyana -.Anadarko Dp

(b)

Year, -all charges: and credits relating to the Contractor's activities under the
Agreement and all books of accounts, accounting entries, material records and
inventories, vouchers, payrolls, invoices ‘and any other documerits, Correspondence
and records necessary to audit and verify the charges and credits. During:such annual
audit, examination. and verification in respect of each Calendar Year the Minister
may review items previously subjected to audit in earlier Years but such review shall:

(i) only be carried out in conjunction with the annual audit for any-given Year;
and

(ii) subject to: Section 1.5 (b), no sooner than twelve (12) months following the
previous audit thereof; and

Gii) —_ only be for the purposes of verifying a matter arising in a later period, which
relates to the:eatlier Year(s) in question or as’spevified in Section 1.5 (by.

In conducting such audits, the auditors may physically examine at the sole cost.and
ay

capes of the Minister, property, facilities and stocks-use eum Qperations

ue lea Haring

matters and.a written:report will be issued to the Con Neath 60) Aays of
the conclusion of such audit. ‘The-veport shall include ai
audit.

The Contractor shall reply to the report in writing as soon.as possible and in any
event not later than sixty (60) days following receipt of the report indicating
acceptance or rejection: of the audit claim and. in the-case of a rejection showing
explanations thereof.

Should the Minister consider thatthe report or reply requires further investigation. on
any item therein, the Minister shall have the right to conduct further investigation in
relation’to such, matter within:-sixty (60) days:of its receipt of Contractor's reply. If
within sixty (60) days.of the Minister's further investigation, the Parties-are unable to
agree to the:disposition of the Minister's audit claim, the claim shall be submitted to
arbitration in accordance with Article 26 of the Agreement.

All adjustinents resulting from an audit-agreed to by the Contractor-and the Minister
conducting the audit shall be reflected promptly inthe accounts by the Contractor and
any consequential adjustments in Crude Oil entitlements shall also be made
promptly,

AnnexC Pages

Petroleum Agreement
Government of Guyana - Anadarko
In the event that an audit Claim by the Minister is not settled to the satisfaction bythe
Contractor's reply as provided for above, the Contractor shall be entitled to recover
any disputed amounts pending final resolution of the claim. However, any
subsequent adjustments in the Minister's share of Profit Oil following resolution of
the claim shall be repaid with interest, at the Agreed Interest Rate as a fitst claim
from Contractor's share of future Profit Oil. Inthe event thatthe Contractor's share
of Profit Oil is insufficient to provide for the Minister's extra:entitlement including
interest, the Contractor shall promptly make an equivalent payment in United States
dollars to the Minister.

(c) Without prejudice'to the finality:of inatters:as described in.sub-sections 1.5 (a) and
1.5 (b) all documents referred to in those-suib-sections shall be maintained and made
available for inspection by the Minister fortwo (2) years following theit date of issue
providing, however, that where issues-are outstanding with respect t ah audit, the
Contractor shall maintain documents for a longer period until the issues are resolved.

(@) — The-Contractor may require that. audits hereunder of accounts and records maititained
by Affiliated Companies of the Operator, otherthan any. Affiliated Company of the
Operator which is conducting. a substantial part of the: Petroleum Operations on
behalf of the Contractor be conducted either by the Operator's statutory auditors
working under the instruction of the Minister (provided spetf al is accepted
by the: statutory auditors), failing which, by an ind pols at
international standing to be-approved by the Ministgf.

(e) — Nothiig ‘herein above provided shall entitle the
access to data.and records which:

rt) are subject to-statutory restrictions-on disclos
(ii) do not relate t6 Petroleum Operations; or

Gii) are not customarily disclosed in auditing. practice in the international
petroleum industry; provided however, that where the Minister of his auditors
seek confirmation: that charges subject to restricted:access under (a), (6) and
(c) above have been properly charged under this. Agreementiand. Accounting
Procedure, they shall be entitled to seek (at their sole cost) from the statutory
auditors of the Contractor or its Affiliated Companies, aé the’ ¢ase:may be,
certification that such charges have been levied on a fait-and reasonable basis,

Anhex C Page 4

Petroleum Agreement
Government of Guyana.- Anadarko PD

SECTION. A 5
EXPENSES AND EXPENDITURES

—LO hE AU URES

2 ~ CLASSIFICATION, DEFINITION AND ALLOCATION OF COSTS.

All costs, expenses and expenditures relating to the Petroleum Operations referred tovin Section 3
shall be classified, defined and allocated. as follows:

2A Exploration Costs are all direct and allocated indirect expenditures incurred in the search for
Petroleunt in an:area which is or was, at the time when such costs were incurred, inthe
Contract Area, including:

@

(b)

(ec)

(a)

(i)

Aerial, geophysical, geochemical, paleontological, geological, topographical. and
seismic surveys and studies and their interpretation provided the data relates to the
Contract Area.

Core hole drilling and water well drilling.

Labour, materials: or equipment, and services
Appraisal. Wells with the object of finding
appraising the extenbof producible reservoirs-alre
are not completed as producing wells,

purposes of
id. such wells

¢
Facilitics or allocated. portions thereof used rs
described in (a) (b) and (¢)-above,

All General and Administrative Costs, Annual Overhead
Costs-allocated:to Exploration Costs.

arges and all Service
Any other Contract Costs ineuited it the search forvand appraisal.of Petroleum after
the Effective Date:

Annual amounts set forth and paid to GGMC pursuant to Article 19.3: of the
Agreement.

Rentals.

Licenses and other fees:

2.2 Development Costs:shall consist of ali expenditures ‘inourred in:

(a)

Drilling wells, which are completed. as producing wells and drilling wells: for
Purposes of producing from a producible reservoir whether these wells are dry or
producing, and drilling wells for the injection-of water or gas to erihanee recovery of
Petroleuin.

Annex'C PageS

Petroleum Agreement
Government-of Guyana~ Anadarko 2
(b) Completing wells by way of installation of casing or equipment or otherwise-after a
well has been drilled for the purpose of bringing the ‘well into use.as.a producer oras
a well for the injection of water or gas to.enhance recovery of petfoleum.

(c) Intangible-drilling- costs such as labour, consumable matetial and services having:no
salvage'value which ate incurred in drilling and deepening of wells for production
purposes.

(4) —‘ The-costs of field facilities such as pipelines, flow lines, production and treatment
units, wellhead equipment subsurface equipment, enhanted recovery systéins,
offshore platforms, petroleum storage facilities, export terminals and piers, harbours
and related ‘facilities and access roads for production activities,

() Engineering and design:studies for field facilities.

all Service

ree) All General and Administrative Costs, Annual Overhead:
Costs allocated to: Development Costs. ¥

2,3 Operating Costs are all expenditures incurred inthe Petrol
than Exploration Costs, Development Costs, General and.
Overhead Charge and Service Costs. The balance of Gener:

Operating Costs.
24 Service Costs

(a) These are direct and indirect-expenditures in support of the: Petroleum Operations
including: but not limited to warehouses, piers, marine vessels, vehicles, motorised.
rolling equipment, aircraft, fire and security stations, workshops, water and sewage
plants, power plants, housing, coninmiunity and recréational facilities and furniture,
tools and equipment used in these activities and safety. and security services. Service
Costs in any Calendat Year shall inelude the total costs incurred in such Year to
purchase and/or construct said facilities as well asthe annual costs to maintain and
operate the same.

(6) ~—_ All Service Costs will be allocated to Exploration Costs, Development Costs and
Operating Costs in accordance with standard industry accounting practice or-on-an

equitable basis otherwise agreed between the Minister and the Contractor.

25  Géneral and Administrative Costs and Annual Overhead Charge

(a) General-and Administrative Costs are all general and administrative costs in-respect
of the local office or offices including but not limited to supervisory, accounting:and
employee relations:services, but which,are not otherwise-recovered.

Annex,C Page 6

Petroleum-Agreement
Governnient‘of Guyana ~ Anadarko

© weer

(b) An Annual Overhead Charge for services rendered outside Guyana‘and not otherwise
charged under this Accounting Procedure, for managing the Contractor's activities
under the Agreement and for staff advice and assistance including but not limited to
financial, legal, accounting and employee relations services, Forthe period fronrthe
Effective: Date until the date on whiclrthe first Petroleum Production Licence under
the Agreement is granted by the Minister this annual charge shall be three percent
(3%) of the Contract Costs including those. covered. in -sub-sections 2.1 through
2.5(a), incurred during the Calendar Year. From the date of grant of the Petroleum
Production Licence the Annual Overhead Charge will be:

First $15,000,000.00 of Contract Costs: 3%
Next $15,000,000. of Contract Costs: 2%
In excess of $30,000,000 of Contract Costs 1%.

(c) All General and Administrative Costs and Annual Overhead Charge will be-allocated
to Exploration Costs, Development Costs and Operating Costs in accordance with.
standard industry accounting ‘practice or onan equitable basis otherwise agreed
between: the Minister and the Contractor.

Annex C Page 7

Petroleum Agreement >

Government of Guyana --Anadatko
SECTION -_ COSTS, EXPENSES, EXPENDITURES AND CREDITS OF THE
CONTRACTOR

3.1

Petroleum Agreement

Costs Recoverable Without Further Approval of the Minister

Subject to the provisions of the Agreement, the Contractor shall bear and pay the following
costs and expenses in respect of the Petroleum Operations. These costs and éxpeiises will be
classified under the headings referred to in'Section 2. ‘They are all revoverable as Contract

Costs by the Contractor under the. Agreement,

(a)

(b)

Surfacé Rights

This covets all costs-attributable-to the acquisition, re
surface rights acquired and maintained in force for thd Contra
amounts payable pursuant to. Article 10 of the Agreeme:

Labour-and Associated Labour Costs XC

(i) Gross salaries and wages iticluding bonuses-of the employees of the Parties
comprising the Contractor directly engaged in the Petroleum Operations,
irrespective of the location of such employees, it being. understood that in the
case Of those personnel only:a portion of whose'time is wholly dedicated to
Petroleum Operations, only that pro-rata portion of applivable Wages and
salaries will be charged.

(i) Costs regarding holiday, vacation, sickness and disability payments
applicable'to the salaries and wages chargeable under (i) above,

(iii) Expenses or coritributions made pursuant to assessments or obligations
imposed. under the laws ofthe Republic.of Guyana which are applicable to
cost of salaties and wages chargeable under (i):above.

(iv) Cost of established plans for employees’ life insurance, hospitalisation,
pensions, and other benefits of a similar hature. customarily granted to the
employees-of the Parties comprising thé Contractor,

&v) Reasonable travel and_personal expenses of such employees including those
made for travel and relocation of the Expatriate Employees assigned to the
Republic of Guyana all of which shall be in accordance with the normal
practice.of the Parties comprising the Contractor.

(vi) Any personal incometaxes owing to the Republic of Guyana by employees of
the Parties comprising Contractor and. paid or reimbursed by a Party
comprising the Contractor.

Annex:C Page 8

o

Government of Guyana- Anadarko

(c) Transportation

‘The cost of transportation of employees, equipment. materials and supplies necessary
for the conduct of the Petroleum Operations:

(d) Charges’ for Seivices

@

(ii)

Petroleuin Agreement

Third Party Cotitracts

The actual costs of contracts for technical and other services entered into-by
the Contractor for the Petroleum Operations, made with third parties other
than Affiliated Companies of the:Contractor are recoverable; provided that
the: prices paid bythe: Contractor are competitive with:
by other international or doiiestic suppliep
Services.

Affiliated Companies

a
ft
3

i

re

Without prejudice:to the charges'to be-mai ih, ‘aoco pe
2.5, in the case of services rendered to the Petroleum
Affiliated Company, the charges will be base
Thecharges will be no higher than the usual prices Charged by the Affiliated
Company to ‘third parties. for comparable services under sitnilar terms and
conditions elsewhere and will be fair and reasonable inthe lightof prevailing
international oil industry ptactice-and conditions,

The salariés, wages:and related costs. of employees of an-Affiliated Company
that are temporarily or permanently assigned in Guyana and are directly
engaged in Petroleum Operations shall be chargeable to the:project at their
actual documented cost: The salaries, Wages and ‘related costs of employees
of an Affiliated Company that are temporarily or permanently outside of
Guyana and are diteetly engaged in Petroleum Operations shall be chargeable
to the project.at theit actiial documented cost. Costs for salatiés, wages-atid
related ‘costs shall be charged to the project onan actual basis or ata rate
based upon the average cost in accordance with the Affiliated Company's
usual practice, The methodology of determining rates based on average'cost
shall be provided to the Government upon their request. Such rates may be
reviewed at least annually with the Ministet. Reasonable actual documented
expenses (including travel costs) of those éiiployees whose’ salaries and
wages are chargeable to the project and are reimbursed by the Contractor
under their usual practice:shall.also be charged to the project,

Annex€ Page?

Government of Guyana~ Anadarko y,
(¢) Material
@

(i)

(iii)

Petroleunt:Agreement

So. far as. is practicable and consistent with ‘efficient and economical
operation, only such material or equipment shall be purchased or furnished'by
the Contractor for use in the Petroleum Operations as may’ be required for use
inthe reasonably foreseeable future and the accumulation of surplus stocks
Shall be minimized,

The. Contractor does not. warrant material beyond the supplier's or
manufacturers guarantee express or implied, and in ease of defective
material or €quipment, any adjustment received by the Contractor from the
suppliers/manufactuters ortheir agents will be credited to theaccounts under
the Agreement.

(a) Exeept as: provided in (b) below, material purchased by the
Contractor. for use in the Petroleum Operations ‘shall be valued to
include invoice price less trade and cash discounts (if any), purchase
and procurement fees plus. freight and forwarding charges between

int,of supply and point of shipment, freight to port of destination,

taxes, custom duties, consular fees, other items chargeable
orted ‘material and, where applicable, handling and
expenses: from point of importation to warehouse or
sitt, and cost of the material in-question should not exceed

Vajling in normal arms length: transactions on the open

‘ge haterial of similar quality and supplied on similar terms at

procurement.

“SUVARI 7 ; . .
(b) rial purchased from Affiliated Companies of the Parties
comprising Contractor shall be charged atthe prices specified at (1)

anid (2) hereof.
ae) New Material (Condition "A")

Shall be valued and invoiced at a price; which should not
exceed the price prevailing in normal arms length transactions
on the open market at the tite of procurenientt.

Q) Used Material (Conditions."B" and "C")

(i) Material which is in: sound and serviceable condition
and is suitable for reuse without reconditioning shall
be classified-as Condition "B" and pried at not more
than seventy-five percent (75%) of the price of new
material defined in (1) above.

Annex C Page 10.

Government.of Guyana~ Anadarko } ;

/
(ii) Material, which cannot be classified as Condition "B"
but which:

(a) after reconditioning will be further serviceable
for original function a8. good second-hand
material (Condition "B"), or

(b) is serviceable for original function, but not
suitable for reconditioning; shall be classified
as Condition "C" and priced at not more than
fifty percent (50%) of the current price of new
material (Condition "A") as. defined in (1)
above.. The cost of reconditioning shall be
charged tothe teconditioned material provided
thatthe Condition. "C" material value-plus the
cost of reconditioning does not exceed the
value-of Condition "B" material.

Giiy Material, which canpet haxdaganitad as Condition “RB

(iv) Whentheuse ¢

in. a-net charge to the a tinder the: Agreement
consistent with the value of the service rendered.

@® Rentals, Duties.and Other Assessments

All rentals, taxes, levies, charges, fees, conitributions.and arly other assessments and
charges levied by the: Government in connection with the Petroleum Operations and
paid directly by the Contractor,

(2) Insurance and Losses

Insurance premium and. cost incurred for insurance pursuant to Article 20 provided
that if'such insurance is wholly or partly placed with an. Affiliated Company: of the
Patties comprising the Contractor, such premium and costs shall he recoverable only
to the extent generally charged by competitive insurance companies other than an
Affiliated Company of a Party.comprising the Contractor. Costs, lossesiand damages
incurred to the extent not made good by insurance, are-recoverable, including costs,

Annex °C Page. 11

Petroleum Agreement
Government of Guyana - Anadarko -

losses or: damages: resulting from the indemnities in Article 2 of the Agreement;
unless ‘such costs, losses or damages have resulted. solely from: an act of willful
misconduct or gross negligence:of the Contractor.

(h) Legal Expeiises
All costs and expeises of litigation and legal or related services necessary or
expedient for the procuring, perfecting, retention and protection of the Contiact Area
and in defending or prosecuting lawsuits. involving the Contract Area or any third
party claim arising out of activities under the Agreement or sums paitt in respectiof
legal:services necessary or expedient for the protection of the:interest of the Parties
are recoverable, Where legal services are rendered in such matters by salaried or
regularly retained lawyers of the Contractor or an Affiliated Company of the Parties
comprising Contractor, such compensation will be included instead.under sub-section
3.1(b) or 3.14) above:as applicable,

Gi) Training Costs

¢ a

All costs.and expenses ineurred by the Contractgr 1
and. such other amounts as may be-expended jon fr
Agreement.

@ General and Administrative Costs and Annual O
The costs described in sub-section 2,5(a) and the charge ‘described in. sub-section
2.5(b).

(ky Pre-Contract Costs
Thestim.of Six Million’ One Hundred Severity Thousand:-Pour Hundred Ninety~Three
United States dollars (US$6,170,493.00) in respect of all-costs incurred by:-Contractor
prior to’ the Effective Date.

() Interestand Financing Costs
Interest, expenses-and related fees incurred on loans raised by the Parties comprising
the Contractor for Petroleum Operatioris and other financing costs provided that such
expenses, fees and costs:are. consistent with market rates.

(my Abandonment Costs
Amortized abandonment costs calculated pursuant to Article:20.1(d)Gii).

Annex: Page: 12
Petroleum Agreement 2

Government of Guyana'- Anadarko

3.2

Costs Recoverable only with Approval of the Minister

(a Conititission paid to intermediaries by the Contractor.

(b) Donations and contributions to organisations in Guyana.

(¢) Expenditure:on research into and development of new equipment, material and
techniques for use in searching for developing and producing petroleum which will
be of benefit to Petroleum Operations.

33 it erable under the Agreement
(@) ‘With theexeeption of the sum specified in:sub-section3.1(k), costs incurred before
the Effective-Date.
(b) Petroleum marketing or transportation. costs'of Pet beluind the Delivery Point,
, é>
(ce) Amounts paid under Article 3.2-of the Agree: i ve ‘“s ef dtiounts paid
with.regard to non-fulfillment of contractual ablig ec ion 3.1(g):
(ad) Costs: of arbitration and the sole expert in under the
Agreement.
(e) Fines ‘and penalties imposed by Courts of Laws of the Co-operative Republic of
Guyana.
( Payments made in-accordancewith Article 15.4 of the Agreement.
(@)  Costsineurred asaresult of willful misconduct or gross negligence of the Contractor
or failure to insure where insurance is required pursuant to Article 20-2(a) of ‘the.
Agteement.
34 Other Costs and Expenses
Other costs. and expenses not covered or dealt with in the provisions of this Section 3 and
which ‘are ineurred ‘by the: Contractor in the conduct of the Petroleum Operations are
recoverable subject to the:approval of the Minister:
3.5 Credits under the Agreement
The net proceeds of the following transactions will be credited to the Accounts under the
Agreement and shall reduce the amount of Contract Costs, which the Contractors entitled to
tecover from Cost Oil, by acorresponding amount:
Annex C Page 13
Petroleim.Agreement
Government of Guyana - Anadarko es)
(a)

(b)

(ec)

(dd

(e)

@

(g)

(h)

The net proceeds: of any insurance: or-claim in connection with ‘the Petroleum
Operations or any assets. charged to the accounts under the Agreement when such
operation or assets were insured and the premiuni charged to the. accounts under the
Agreement.

Revenue teceived from third parties for the use of property or assets the cost of which
has been charged to the accounts under the Agreement.

Any adjustment received by the Contractor from the suppliers/manufacturers or their
agents in connection. with defective material the cost.of which was: previously
charged to the accounts:under the Agreement.

Réntals, refunds of Other credits received by the Contractér whith apply to any
charge which has been niade to the -accourits under the Agreement, including any
costs'and expenses previously charged to the accounts pursuant to-sub-section 3.1(h)
aid which have been successfully recouped from legal proceedings but excluding any
award granted to the Contractor under arbitration or sole expert proceedings referred
to:in sub-section 3.3(d) above.

Thevalueat the time of export of inventory materials subsequently exported froni the
Co-operative Republic of Guyana without being used j a Operations,
the acquisition costs: of which have been: char,
Agreement.

The proceeds from the salé or exchange by the Cont
plant or facilities, the acquisition costs of which ha¥e\been charge

. + . AED
The proceeds from the sale: of Petroleum Data which relates-tothe Cotttract Area
provided that the acquisition costs‘of such tights-and information have been charged
to the accounts under the Agreement:

The proceeds derived from the sale or licence of any intellectual property the
development costs'of which have been charged to the accounts under the Agreement.

3.6 Duplication-of Charges.and Credits

Notwithstanding any provision to the contrary in this Accounting Procedure, it is the
intention that there.shall be no duplication of charges or credits to the accounts underthe
Agreement.

Annex-C€ Page 14

Petroleum Agreement
Government of Guyana - Anadarko >
SECTION 4- RECORDS AND VALUATION OF ASSETS
——— AN VALUATION OF ASSETS

The Contractor will state clearly the principles upon which valuation of the inventory hay been
based. When an assignment of rights’ under the Agrcement takes place a Spécial inventory may be
taken by the Contractor at the request-of the assignee provided that the costs of. such inventory are
borne by the assignee,

Annex C Page 15

Petroleum Agreement >
Govertiment of Guyana- Anadarke *
SECTION 5 - PRODUCTION STATEMENT

5.1 Upon commencement of production. of Petroleum, from the Contiact Area, the Contractor
shall submit a montlily Production Statement to the Minister showing the following
information separately for each Field and in aggregate for the Contract Area.

(a)
{b)

{e)
@
(e)
(
(g)

(h)

a

@

The gross :quanitity of Cradé Oil and Natural Gas produced.

The quantities of Crude Oil and Natural Gas used for the purpose-of carrying on
Petroleum Operatiotis including drilling and Production Operations and pumping to
Field storage.

Quantities of Crude Oil and Natural Gas lost.
The quantities of Natural Gas flared.

The quantity of Crude Oil produced and saved.

The quaiitity.of Natural Gas produced and saved,

question.

The quantity of stocks of Crude Oil held at the end of the Calendar Month in
question.

‘The number of days in the Month:during which Petroleum was produced from each
Field,

The. average daily production tate for eath Field, calculated in accordance with
Article 11.6 of the Agreement.

5:2 The Produetion Statement for each Calendar Month shall be-submitted to the Minister not
later than sixty (60) days.after the end of such Calendar Month.

Atinex€ Page 16

Petroleum Agreement e

Goveriment of Guyaria.- Anadarko
SECTIO’

{a)

(b)

()

(d)

(e)

Petroleum Agreement
Government of Guyana- Anadarko

VALUE OF PRODUCTION AND PRICING STATEMENT

6.1 The Contractor shall, for the purposes of Article 13 of the Agreement-prepare a statement
providing calculations of the value-of Crude Oil and the value of the Natiiral Gas produced.
and saved during each Calendar Month for each Field. This statement, which. shall ‘be
prepared for each quality of Crude Oil and the Natural Gas produced from the Contract Area,
shall contain the following information:

The quantities, prices:and receipts realised therefor by the: Contractor’as aresult of
Third Party Sales of Crude-Oiland the Natural Gas madeduring the Calendar Month
in question.

(he quantities, prices and receipts realised therefor by the Contractor as a result of
sales of Crade Oil and the Natural Gas made during the Calendar Month inquestion,
other than Third Party Sales.

The percentage of total volume of Crude Oil sales which were ‘Third Party Sales.

The-percentage of total - volume of Natural:Gas sales which were Third Party Sales:

Information supplied to the Minister by Contractor for the purposes of Article 13.20f
the Agreement.

62 The Value of Production and Pricing Statement for each Calendar Month shall besubmiitted
to the Minister not later than thirty:(30) days after:the end of such Calendar Month.

Annex:C Page 17
SECTION 7 - STATEM

ENT OF EXP

NDITURE AND RECEIPTS

7A ‘The Contractor shall prepare with respect to:each Calendar Quarter, or on a: monthly basisif
requested bythe Minister in writing, a Statement of Expenditure and Receipts under the
Agreement. The Statement will distinguish between Exploration Costs, Development Costs
and Operating Costs consistent with the individual categories specified in Sections 2 and 3
herein.and will separately identify major items of expenditures within thése categories. The
statement will show the following:

(a)
(b)
(¢)
(a)

(e)

Actual expenditures and receipts-on a monthly basis for the period in question.
Cumiilative expenditire and receipts for the budget year in question.
Cumulative expenditures and receipts since the Effective Date.

Latest forecast of cumulative-expenditures to year end.

Variations between budget forecast and latest forecast, with explanations thereof.

72 Subject to 7.1, the Statementof Expenditure-and Receipts shall be submitted to the Minister
no later than thirty (30) days after the end of such Calendar Quarter or Month as the casé:may

be:

Petroleum Agreement

Annex C Page 18

Government of Guyana - Anadarko

QA]

SECTION 8- COST RECOVERY STATEMENT

8.1

sd
ius

84

Petroleum Agreement

The Contractor shall prepare with respect to: each Calendar Month a Cost Recovery
Statement containitig the following information:

(a) Recoverable Cotittaict Costs cattied forward.from the previous Month, if any.
(b) Recoverable Conttact' Costs for the Month in question.
(e) Total Recoverable Contract Costs, which is that céstat sub-section 8.1 (4) plus that

vost at sub-section 8.1 (b).

(dy Quantity-and -value-of Cost Oil taken and disposed of by the @GareaxsonTondhe Month
inquestion, Le grrr

(e) Contract: Costs t¢covered for the Month in question
( Total cumulative amount of Contract Costs to. be
Month.

The inforniation to be submitted under Section 8.1 (a) and (@) above*shatT be given in
separate statements for each Field, soias toindicate together, the Contractor's total allocation
of Cost‘Oil as required under Article 11 of the Agreement.

The Cost Recovery Statement to be submitted under sub-section 8.1 shall identify the
unrecovered cost of'assets for the purpose of Article 20,1(6)Giii) of the Agreement.

The Cost Recovery Statement for each Month shall be submitted:to the Minister no later than
thirty (30).days afier the end of such Month.

Annex CF

Government of Guyana~ Anadarko
SECTION 9 = END-OF-YEAR STATEMENT
Se EN-OF- YEAR STATEMENT

91 ‘The Contractor shall prepare an End-of-Year Statement, The Statement will contain
aggregated information for the Year in the same format as requited in the Value of
Production and Pricing Statement, Cost Recovery Statementand Statement of Expenditures
and Reveipts. but will be based on actual quantities of Petroleum produced and expenses
incurred. The End-of Year Statement for each Caléndar Year shall be submitted to the
Minister within one-hundred and twenty (120) days-of the end of such Calendat Year.

(a) Crude Oil

(i)

(b) Natural. Gas

(

Petroleum Agreement

Inthe event the domestic supply obligatiotis ander Article 17 are effected by
the Government as to‘Crude Oil, not later that one hundred.-and twenty (120)
days after the end of each Calendar Year, the Ministet, acting on behalf of the
Government, shall make: available to Cotitractor an annual summary (the
“Domestic Supply Report”) describing (a) the Government's total entitlernen
from.all Crude Oil production in Guyana during the prior Calendar Year, (b)
the quantity of Crude Oil actually provided to the Government by Contractor
and all third parties which produce Crude Oil in Guyana durifig the prior
Calendar Year, and (¢):a description of the quantities and use ofall Crude Oil
provided to the Government by Contractor and@.all third patties which produce
Crude Oil in Guyana, including Without limitation, domesti power supply
from power plant facilities, refined products for di EaB ion fi
refineries, ete. and any quantities of Cr
petrochemicals or fuel for power generation t

In ‘the event. the domestic supply obligations
effected by the Governmentasto Natural Gas, not &
twenty (120) days-after the end ofeach Calendat Year, the mister, acting on
behalf of the Government, shall make available t Contractor an annual
summary (the “Domestic Supply Report”) describing (a) the Government's
total entitlement from all Natural Gas production in. Guyana during the prior
Calendar: Year, (b) the quantity of Natural Gas actually provided to the
Government by Contractor and all third parties which produce Natural Gas:in
Guyaria duririg the prior Calendar Year, and (c)a deseription of the quantities
and use ofall Natural Gas provided to the Government by Contractor and all
third parties which produce Natural Gas in Guyana, including without
limitation, domestic residential, comercial and industrial consumption, fuel
used for domestic: power generation, ete.,.or, and any quantities of Natural
Gas liquefied or compressed in Guyana for éxport or used as feedstock for
petrochemical exports, such as meéthanel and fertilizer.

Annex C Page 20

Government of Guyana~ Anadaiko “oe
SDI ESSiSuCaO

SECTION 10 - BUDGE

T
10:1 ‘The Contracto¥ shall Prepare an. annual budget pitrsuant to
“Budget Statement”). The Budget Statement will distingu:
Development Costs and Operating Costs consistent with th
in: Sections 2 and 3 and will show the following:

Article’7 of the Agreement (the
ish between Exploration Costs,
e individual categories specified

(a) Forecast expenditures and receipts under the Agreeniént for the Calendar Year,

(b) Cumulative expenditures and receipts tothe end of the: said Year.

Annex’C Page 2)

Petroleum Agreement +
Government of Guyana ~ Anadarko CG?

ANNEX D - Pre-Approved and Certified Petroleum Operations Items

A

Acids. (stimulation) ~chemicals used downhole or injected itr oil/gas formations

Acoustical survey equipment — including sonar, side:scanning sonar, full wave form-sonic loggers
Aeromagnetic recording-survey systems

Air'slips also known as tubing slips

All terrain vehicles (ATVs)

Automated equipment at the:well head, processing plant or refinery used to monitor.and.control production

B

Bags (cloth) with printed tags ~ used in welll testing
Bails (links)

Barrel — chemical mixing when: used at the-well head
Batteries — for prodiiction machinery and equipment
Batteries - geophysical when: used exclusively for seismic prospecting In. biasting and recording systems
Bits — drill includes: PDGs, tricones

Blasting systems - used for seismic prospecting
Blowout ignition:system

Blowout preventers (BOPs)

Boxes — shipping (uséd in well tésting), core.
Building — portable:

Building - support - when used as weather-related protective covering far e
generators:or instrumentation

Buildings — that provide office .or dwelling space; geologist lab trailers; skid-
Bulldozers: - earth moving equipment

c

Cable —electrical

Cable ~wire rope

Cables. — electrical (integrated into machinery)

Cables used for seismic prospecting

Calibration gas —for H2S:monitors.and H2S-arialyzers
Casing

Casing accessories

Catwalks:~‘see Scaffolding

Cement —oilwell

Cementing equipment

Centralizers —casing attachment

Centrifuge used to remove-fine drill solids from mud systems
Chemical mixing bartéel—- when used.at the well head
Chemical storage:drums — when used atthe manufacturing or processing ‘site
Chemicals: used in-driling-and production: operations

Chemicals:used in refining operations:

Choke manifold and valves

Circulating system — includes discharge and return lines

Circulating systertis — includes mud tanks, miid mixers, discharge:and return lines and separators
Cleaners/degreasers — includes oilfield equipment

Cloth bags: with printed tags — used in well testirig

Coil.tubing

Coil tubing reel

Collars —drilling

Communication equipment — includes satellite comiiunications equipment

Annex D: Page 1

Petroleum Agreement
Government of Guyatia'- Anadarko ®B
Compressors.~ for compression of air or-natural gas

Computers —'to monitor production/drilling machinery and equipment

Consumables - consumable €quipment used:in drilling and production Operations

Control panels used'to run generators ata weil head

Core boxes

Corrosion inhibitors ~added-to upstream installations for preventative maintenance

Couplings

Custom software — designed for and integrated into rillifig and: production machinery or équipmient

DB

Data procéssing-units used for Seismic prospecting

DC électric:motors (integrated) used to drive-the drawworks mud pumps; or top. drives, also commonly
called traction motors.

Deflocculants — used in fresh water mud systems

Dehydration chemicals

Dehydrators — including mole sieve used ‘at the well head: uséd duifing the production testing phase
Démulsifiers — used in Production operations to remove water from :¢rude oil

Density counters — spectral gamma-gamma

Detectors — flame, when used during the production testing phase as aiialternative to a flare stack
Diesel power: generating systems

Discharge and return lines

Dispersants - production chétnicals

Distribution panel.— electrical that controls the electrical distribution for the entire rig package

Dope — pipe
Drifts — for Casing, tubing, and lite pipe oe
Drill bits, includes tricone, POCS (Polycrystalline Diarnond Compact) pA
Drill. collar handling equipment ae
Drill collars ~ used in exploration: and development drilling

Drill ine Spool - wire:rope

Drill pipe —used in exploration and development drilling

Drill pipe handling equipment

Drill stem:testing €quipment ~ includes instrumentation

Drilling — detergent: muds; ‘surfactants

Drilling Rigs and associated equipment- Onshore and Offshore
Drilling fluid.- chemicals used to:cteate Grilling fluid (see mud) .
Drills - all drills used &xclusively for seismic Prospecting includes heli, enviro, LiS, track, truck, buggy
Drives —top, rotary. and pump

Drums —for chemical Storage when used:atithe manufacturing oF Processing site

E

EDR system (only:an EDR'and the embedded dedicated computer equipment that is integrated into the
Unit) ‘used at the ‘drilling site

Electric generators and alternators

Electric logging equipment

Electrical cable - distribution panel, electrical. generating: systems.

Electrical distribution panel

Electrical generating systems (integrated)

Electrical submersible Pumps .-ESP ~ for artificial liftof petroleum

Electrical Surveying equipment

Electrical thermostats

Electromagnetic Surveying equipment~ includes time-and frequency’ domain induced polarization
€quipment

Emergericy gas shut off devices

Annex. D Page?

Petroleum Agreement
Government of Guyana: Anadarko <“o

DA
Engine oils
Engines - used for oilfield service |
Equipment — hoisting

Explosives — includes:those used in séismic, coring, construction

F

Field potentiometers

Filter bags — for the.production machinery and equipment
Fishing tools for retrieving tools lost downhole

Fittings — includes'those used'in the transportation:and distribution system, for example, on gathering lines
Flame detectors — when used: during the production testing phase as-an-alternative:to a flare stack

Flare stacks — includes: mobile flare stacks used during the production testing phase

Flare tank systems, located:at the wellsite, that are directly connected to the drilling rig and are used to
control polluting emissions

Flare tanks-and lines:

Float equipment

Fluids — fracturing, stimulating, well servicing
Foamers— used. downhole to:enhance production
Forklifts

Fracturing chemicals

Fracturing equipment

Fuel.gas lines — for oil and gas production machinery
Fuel storage tanks — see Tanks

Full wave: form sonic loggers

G

Gamma-ray spectrometers

Gas + welding, acetylene, argon — when used as an inert welding-gas of in repair jobs; calibration: gas for
H2S monitors arid H2S analyzers

Gas dehydration equipment used in processing plants or refineries. up to the point where the petroleum or
natural gas’ is a marketable:product

Gas detection monitors that detect hazardous gas:and provide-awarning

Gas flow équipment—when used downhole to monitor gas flow

Gas lift lines — located -at'a production Wellsite to encourage the flow or transport of gas from the:reservoir
to the surface

Gas shut off devices (emergency) — that are: attached to.a.gas line-and automatically shut off'gas supply
Gauges — engine

Generating systems — diesel power, electrical

Gensets/generators — portable, mobile-or standby alternators gefierators/gensets)

Geophones

Geophysical batteries:- when used exclusively for Seismic prospecting in blasting and recording systems
Geronimo.and escape lines

Global positioning:systems:used for seismic prospecting; used for creating stakeless surveys

Graders.

Gradiometers — includes potassium gradiometers for radioactive methods of geophysical prospecting
Gravel — for well pads; processing plant on-site roads

Gravitational recording:survey systems

Gravity meters

Grease.

Ground penetrating radar equipment

Gunny sacks:

Guns ~ perforating that are used during the production testing:phase

Annex D Page 3

Petroleum Agreement
Government of Guyana - Anadarko 2 y
H
Hammer wrenches

Handheld tools

Héat exchangers

Heaters — line, located at the well head to Preheat gas but not lire héaters.on pipeline; used during the
production testing phase

Heli-drills'for-seismic Prospecting

Hoisting equipment

Hooks and swivels — drill pipe-handling equipment.

Hydraulic tank

Hydraulic winches

Hydrogen sulfide — used for-gas scrubbing

Hyperspectral Spectrometers used for remote Sensing.

I
Imaging equipment — Seismic

Incinetator —-when used during the production testing phase’in place of a flare stack:to burn Off excess
natural gas

Indicator — weight

Inductive conductivity probés used for electrical or electromagnetic surveying
infrared and hyperspectral Spectrometers

Infrared spectrometers used for remote sensing

Inhibitors — corrosion added to upstream installations for Preventative mainten:
Injector head that:runs or retrieéVes the coil tubing

instruments. -

instruments or equipment for seismic prospecting

Integrated diese} power generating systems

Integrated electrical Operating systems.

Integrated fuel tanks —see Tanks

Integrated. navigation systems used'for seismic Prospecting

Integrated pump units

Integrated steam heaters

L

Lab testing: equipment — used for testing drilling fluids

Lab testing equipment— used for testing production fluids

Labels —for vials used in well testing

Laptop computers (see entry under Computets)

LIDAR (Light Detection arid Ranging) mapping equipment ised for remote Sénsing

Light towers.or light plants

Lighting. — industrial ‘explosion proof

Lights

Lignite — drilling mud-or fluid

Line heaters — located at the well-head to preheat gas, but not line heaters.on the pipeline

Liné heaters ~ used on Pipelines, but not line-heaters located atthe well-head for preheating gas Industry)
Line pipe:

Liners-used on the ground

Lines —catline, drill, flare; loadline, geronimo-and €scape, sandliine, spool, tong

Lines — discharge, return, flare |
Links (bates).

Liquefaction €quipmerit — used ina Processing plant or refinery'to liquefy. CO2 so'that it-can-be

transported and markéted |
Liquid viscosifiers

Atitiex D-Page4

Petroleum Agreement
Government of Guyana:- Anadkirko oe
¢
EEE

Loaders ~ineludes loaders used to: move fill pipe:tovand from the drilling rig
Logging equipment ~ electric Wireline
Lubricants:- Specialty

M
Machinery and equipment used to. inject substances into-@ reservoir
Magnetic Susceptibility meters

Magnetometers

Main ~ drum (also Known as a drill drum)

Main druni-also known as drill drum = Part of the drawworks
Maintenance tools — includes cheater bars

Manifold — choke, valve that is an integral piece-of the high press;

Measurement while drilling equipment (MWD) =used to moni ir th
Meter skids. ~ used in the transportation of natural gas‘or petrdiey

Mooring systems ~ for Storage vessels
Motors — includes mud ‘motors
Motors —'traction, mud
Motors: —used in the production testing phase: mud motors: used downhole in the-drilling process
Mud:-.chemicats Used in the creation of drilling fluid
Mad — mixers, tank, manifold, motors
Mud logging equipment and supplies
WD (Measurement While Drilling) equipment and supplies

N
Navigation Systems used for seismic Prospecting; used for creating-stakeless surveys
Nitrogen — used to Stimulate production

Non-polarizing electrodes used for ‘Making measurements in diill holes

o
Optical sensors

p
Packers

Paint: supplies

Perforating guns— used duritig the production testing phase

Pipe dope

Pipeline installation equipment

Pipeline Coatings ~ Gement or otherwise

Piping Systems — used downhole’in the Production and testing phase

Power — tongs and jaws (also see Tongs)
Power plants — includes'diesel, electrical
Power tongs

Annex D Page §

Petroleum Agreement ae
Government af ‘Gliyana - Anadarko |e

Py. a

Power washers.

Pressure piping systerns:and its.components — used during'the production testing phase
Preventers — blowout (BOP)

Probes — inductive conductivity used for electrical or electromagnetic ‘surveying
Production processing equipment - includes separators, ‘compressors, tanks, flow lines, pumps and valves
Prospecting,.seismic—-see seismic prospecting

Protectors — thread

Pump lines and valves that run from the mud pump to well

Pimp units—includes:submersible trash or sump

Pumpjacks

Pumps -explosion proof

Pumps and motors ~used inthe production testing phase

R

Racks — pipe used in the drilling process

Radar equipment — ground penetrating, side looking aperture
Radio + phone, mobile, VHF, two-way

Radio antenna - MDS

counters; gamma-ray specttometers, potassium gradiometers
Radioactive sources ~ used in:wireline logging

Ram thread protectors ~ telescoping

Reactive.welding gases —when.used in a repair service
Recorder box used for Seisitiic prospecting

Recording:system used for seismic prospecting

Reel for coil tubing

Reflectance-equipment used for remote sensing

Regulators — includes when.used in the transportation and distribution system, for example, gathering
lines

Remote sensing equipment — includes ultraviolet lamps and reflectance, infrared and hyperspectral
spectrometers

Resistivity survey equipment-used for electrical or eléctromagnetic’surveying

Return and discharge lines of a:circulating system

Rod basket

Rotary:and pump drives

Rotary and pump drives

Rotary table

s

Safety valves — used for well control that aré-a part of the equipment on the sétvice rig

Sand ~ includes:sand used to-stimulate-well production

Satellite communications equipment

SCADA équipment — (Supervisory Control:and Data: Acquisition): used at the well head, processing plant
or refinery

Scintillometers.

Seismic — instrumentation, drilling equipment imaging equipment

Seismic:explosives

Seismic prospecting — recording system, Seismic:instrumentation, geophones, cables, data processing
units:

Seismic-vessels and associated equipment

Self-potential meters used for electrical or electromagnetic surveying

Sensors —optical

Separator vessels — used during the production-testing phase:

Annex D Page 6

Petroleum Agreement
Government‘of Guyana - Anadarko xy
Shubbing unit— composed of a blowout preventor stack, a hydraulic jack-and a power unit to tunthe
hydraulics
Solids*control equipment
Sonar includes sidescanning
Sonic loggers — full wave form
Spectral gamima-gamma density counters
Spectrometers — infrared or hyperspectral used for remote sensing, gamma ray
Spools —includes:drill line ‘spool
Spools (specialized pieces that adapt tubing to BOPs or far spacing requirements between BOP and
wellhead)
Stabbing guides ~.used in the:drilling process
Stimulating fluids:
Stimulation acids — chemicals used downhole or injected in oil/gas formations
Storage tanks — (see Tanks)
Submersible trash pump unit—used to pump:drilling fluids, mud/water
Sulphur recovery equipment — used in processing plants and refineries
Survey equipment (see Global positioning systems and Navigation systems.

T

Tank battery
Tanks —flaré,. integrated fuel, mud or water, stand alone fuel tank fullyant
serves as'the direct fuel supply for the rig

Tanks — storage —Used at a refinery‘or processing plant
Tanks — water storage

Telecommunication equipment

Thermostats. electrical designed for use with any-of the machinery or equi
Thread protectors — used inthe drilling process
Time and frequency. domain induced polarization equipment used for electrical or-electromagnetic
surveying

Tongs — backup and integral tongs, power tongs and jaws

Tongs — power also ‘called rotary or casing tongs, power tongs and jaws, backup.and. integral tongs
Tools — fishing tools for retrieving tools lost downhole

Tools - hand

Top-drives - Drill Rig

Torque:gauges — used in the:drilling process

Towers — light

Traction motors

Travelling blocks

Tricones — drill bits

Tubing — includes coil

Tubing slips also knowras air’slips

Two-way radios

eee
WEEDS
Qe EG

u
Ultraviolet lamps used for remote sensing

v

Vacuilitn ahd wash pump-used to clean up around rig and wash equipment

Vacuum tanks or'systems-— truck- of trailer-mounted

Vacutim:units

Valve — outlet, manifold (integral part of the high pressure pumping.system)

Valve-manifold (integral part of the high pressure pumping system)

Valves ~ includes those used ih the transportation and distribution system, forexample, gathering lines

Annex D Page 7

Petroleum Agreement
Governmentof Guyana» Anadarko
Valves —safety — used. for well logging; drill-sterm testing:or the production testing phase
Vehicles

Vessels — separator ~used during the production testing phase

Vessels - supply and anchor handling for offshore petroleum operations

Vessels - for storage of crude oil (FPSO)

Vessels - Mobile Offshore Drilling Units

Vibrators used for seismic prospecting

Viscosifiers — liquid; dry polymer; concentrated

w

Walkways + see Scaffolding

Waste-gas transmission — see Pipes.

Waste management bins

Waste water treatment units — mobile

Water clatifiers — used to remove residual oil‘in produced water prior to disposal'or re-use
Water disposal lines — includes associated machinery and equiprrient that are located within the
processitg plant

Water storage tanks

Welding-equipment and supplies

Well flow lines transportiiig raw product from a'wélltora satellite, battery, line pipe or processing plant
Well logging equipment — iiclides surface-and downhole tools

Well testing equipment - includes surface and downhole tools

Wellhead equipment

Winches

Wireline (orslickline) unit — skid- or truck-mounted

Annes D’Page 8

Petroleum Agreenient @
Government of Guyana Anadarko
